Name: Commission Implementing Regulation (EU) 2015/262 of 17 February 2015 laying down rules pursuant to Council Directives 90/427/EEC and 2009/156/EC as regards the methods for the identification of equidae (Equine Passport Regulation) Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  tariff policy;  trade;  organisation of transport;  agricultural policy;  trade policy
 Date Published: nan

 3.3.2015 EN Official Journal of the European Union L 59/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/262 of 17 February 2015 laying down rules pursuant to Council Directives 90/427/EEC and 2009/156/EC as regards the methods for the identification of equidae (Equine Passport Regulation) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (1), and in particular Article 4(2)(c) and (d), the second indent of Article 6(2) and the first subparagraph of Article 8(1) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (2), and in particular Article 4(4) thereof, Whereas: (1) Directive 90/427/EEC lays down the zootechnical conditions governing intra-Union trade in equidae. It requires Member States to ensure that registered equidae being moved are accompanied by an identification document issued by the approved breeding organisations or breeders' associations referred to in that Directive. (2) Directive 2009/156/EC lays down the animal health conditions for the movement and the importation from third countries of equidae. It provides that registered equidae are to be identified by an identification document issued in accordance with Directive 90/427/EEC or by an international association or organisation which manages horses for competition or racing. Equidae for breeding and production are to be identified by a method established by the Commission. (3) Commission Regulation (EC) No 504/2008 (3), which is applicable since 1 July 2009, lays down rules on the identification of equidae born in or imported into the Union, and sets out an identification document (equine passport) for equidae which is a multipurpose document serving animal and public health as well as zootechnical and equestrian sport's needs. With the focus on the identification document as the constitutive element of the equine identification system, that Regulation only provides for the option to incorporate the information contained in the databases of numerous issuing bodies into a central database or to network their databases with that central database. (4) Member States have encountered difficulties in implementing the measures provided for in Regulation (EC) No 504/2008. Those difficulties mainly concern the method of identification of equidae by means of the identification document. (5) Investigations carried out by Member States have revealed that the identification document is the target of significant fraud. The main risk represents the illegal reintroduction into the food chain of equidae previously excluded from slaughter for human consumption and treated with medicinal products not authorised for food producing animals. Following the adoption of Commission Decision 2000/68/EC (4), thousands of equidae have been irreversibly excluded from slaughter for human consumption. The lack of alternatives to the life-long keeping of redundant and unwanted equidae, which have been excluded from slaughter for human consumption, has led to neglect and abandonment with serious animal health and welfare consequences. This situation has been exacerbated by the current economic situation, which makes in many cases the keeping of equidae at the end of their productive life unaffordable. In certain Member States, the problems have reached such proportions that competent authorities have launched programmes for the slaughter of redundant equidae outside the food chain. (6) During recent years, fly-grazing has emerged as a new phenomenon affecting owners of grazed land, since legally they have become keepers of equidae and unintentionally acquired responsibilities under Regulation (EC) No 504/2008. The unclear status of these equidae may also be relevant for the correct application of Union rules in other areas. (7) It has become apparent that the information recorded in the database of the issuing body at the time of issuance of the identification document quickly becomes outdated. It is thus extremely difficult, if not completely impractical, for the competent authorities to verify, in the context of certification or an identity check, whether or not an identification document is authentic and the information it contains is current and plausible and was not subject to fraudulent alterations, primarily relating to the status of the animals as intended for slaughter, but also in order to use the more favourable animal health and welfare conditions for movement of registered equidae. (8) In most Member States the databases of the different passport issuing bodies are not connected with each other, and for legal and administrative reasons a single passport issuing body is not a readily available option. Therefore, the establishment of a central database is considered to be the most effective solution to exchange and synchronise data between the different actors under Directives 90/427/EEC and 2009/156/EC as much as necessary to manage identification documents of equidae with the view to provide not only the required animal health guarantees but also to enable the application of those provisions in Union legislation on animal welfare and public health that have a correct and reliable identification of equidae as a prerequisite. (9) An inquiry carried out by the Commission in the context of the horsemeat events of 2013 showed that 23 Member States have established a central database, and two Member States have a single database for registered equidae and equidae for breeding and production respectively. Three Member States, representing about 20 % of the 6,7 million equidae in the Union, have no centralised database. (10) It is therefore necessary to review the Union system for the identification of equidae in order to ensure it is safe but also user-friendly. (11) Imports of equidae into the territories listed in Annex I to Regulation (EC) No 882/2004 of the European Parliament and of the Council (5) are subject to the conditions laid down in accordance with Directive 2009/156/EC and are authorised from third countries listed in the Annex to Commission Decision 2004/211/EC (6). Typically, about 4 000 registered equidae and equidae for breeding and production are introduced each year into the Union under the conditions laid down in Commission Decision 93/197/EEC (7). (12) When the customs procedures laid down in Regulation (EU) No 952/2013 of the European Parliament and of the Council (8) are applied, it is necessary to refer in addition to Council Regulation (EEC) No 706/73 (9). Regulation (EEC) No 706/73 stipulates that as from 1 September 1973, Union rules are applicable in the Channel Islands and the Isle of Man in the matter of veterinary legislation. (13) Commission Decision 96/78/EC (10) lays down criteria for the entry and registration of registered equidae in studbooks for breeding purposes. That Decision requires, amongst other things, that in order to be entered in the main section of a studbook of its breed an equine animal must be identified as foal at foot according to the studbook rules, which should at least require a covering certificate. In the interest of consistency of Union legislation and the ease of its application, the rules concerning the identification document should not compromise the application of the rules on the identification of equidae for the purpose of their entry in studbooks. (14) The methods for the identification of equidae laid down in this Regulation should also be in line with the principles established by breeding organisations approved in accordance with Commission Decision 92/353/EEC (11). In accordance with that Decision, it is for the organisation or association which maintains the studbook of the origin of the breed to establish principles governing the identification of equidae and on the division of the studbook into classes and on the lineages entered in the studbook. (15) To ensure a high quality of identification documents and record keeping for all equidae in the Union, Member States should ensure that those systems for the identification of registered equidae which have been entered or registered in studbooks established by approved or recognised breeding organisations or breeders' associations meet, as regards the issuing of identification documents, the conditions established for the designation by the competent authority of bodies issuing identification documents for equidae for breeding and production. (16) The definition of equidae, falling strictly within the scope of point (b) of Article 2 of Directive 2009/156/EC, should be in line with the taxonomy used in Union legislation, such as in the appendices to Council Regulation (EEC) No 3626/82 (12) and Commission Regulation (EU) No 206/2010 (13). (17) As the definition of holding laid down in Council Directive 92/35/EEC (14) includes nature reserves in which equidae live in freedom and is thus wider than that laid down in Directive 2009/156/EC, it is appropriate that the definition of holding laid down in this Regulation should also cover nature reserves in which equidae live in freedom. (18) Veterinary supervision necessary to provide the animal health guarantees required in accordance with Directive 2009/156/EC can only be ensured, where the holding as defined in that Directive is known to the competent authority. Similar requirements result from the application of Part A of Chapter II of Section I of Annex I to Regulation (EC) No 854/2004 of the European Parliament and of the Council (15) in relation to equidae as food-producing animals. However, having regard to the frequency with which equidae are moved, it is not appropriate to establish a system whereby equidae should be traceable in real-time. Rather, identification details should be available to the competent authority and for this purpose a central database in each Member State is instrumental to manage information on equidae that are kept in that Member State. (19) Union legislation distinguishes between owners and keepers of animals. The term keeper of animals is defined and used in Regulation (EC) No 1760/2000 of the European Parliament and of the Council (16). By contrast, Directive 2009/156/EC refers to the owner or breeder of the animal. A combined definition of owner and keeper is provided for in Directive 92/35/EEC. As under Union and national legislation, the owner of an equine animal is not necessarily the person responsible for the equine animal, it is appropriate to clarify that primarily the keeper of the equine animal, who may or may not be the owner, should be responsible for the identification of equidae in accordance with this Regulation. (20) Under legislation in Member States or as a requirement of certain issuing bodies, information on the owner of the animal needs to be entered in the identification document and as a consequence in the database maintained by the issuing body. This information on ownership, and moreover on the change of ownership, may be provided in different formats of ownership certificates or registration cards, including the carte d'immatriculation practiced successfully in a Member State. (21) Council Directive 2008/73/EC (17) provides that Member States are to draw up, and keep up-to-date, lists of approved establishments in the veterinary and zootechnical fields and to make them available to the other Member States and to the public. In order to facilitate access by the other Member States and by the public to the lists of approved establishments, the lists should be made available electronically by Member States by means of internet-based information pages. The Commission should assist Member States in making those lists available to the other Member States and to the public by providing the internet address of a website, which should display national links to the internet-based information pages of the Member States. (22) In order to facilitate the exchange of information by electronic means between Member States, and to ensure transparency and comprehensibility, it is important that lists are presented following a uniform template throughout the Union. Commission Decision 2009/712/EC (18) therefore sets out models of the layout of the aforementioned lists on the internet-based information pages established by Member States. (23) Regulation (EC) No 504/2008 provides that equidae are not to be kept unless they are identified in accordance with that Regulation. The Commission has had to respond to several complaints concerning domestic horse populations living outside holdings in conditions that were not compatible with those described as semi-wild in that Regulation. It is therefore necessary to clarify, that equidae living in the Union are to be identified and as a second step to provide for a derogation where that condition cannot be met. (24) Equidae living in the Union should be identified by a lifetime identification document that provides a narrative and a diagrammatical description of the equine animal and records the individual marks of that animal for the purpose of identity verification. These marks may be either inherited, such as more than three whorls, chestnuts, colour marks, rare eye pigment defects, specific muscle depressions, but also detail-rich structures of iris or retina, specific genetic markers (DNA profile) or they may be acquired, such as saddle sore depigmentation and scars, including those from castration of stallions, or a brand. (25) Identification documents should not be issued unless completed with the required identification details which are to be recorded in the database of the issuing body in accordance with this Regulation. (26) In addition, the certificate of origin, provided for in Directive 90/427/EEC, to be incorporated in the identification document should mention all necessary information to ensure that equidae which are moved between different studbooks are entered in the class of the studbook the criteria of which they meet. (27) In accordance with Commission Decision 96/510/EC (19), the pedigree and zootechnical certificate for registered equidae must be in conformity with the identification document as laid down in Commission Decision 93/623/EEC (20). As Decisions 93/623/EEC and 2000/68/EC were repealed by Regulation (EC) No 504/2008, it is necessary to clarify that any reference to those Decisions should be construed as reference to this Regulation. (28) The bodies issuing identification documents for registered equidae should be the organisations or associations which maintain or establish studbooks for registered equidae that are officially approved or recognised by the competent authority of a Member State in accordance with Decision 92/353/EEC, or an official agency of the Member State which manages the studbook in which the equine animal is entered or registered for breeding purposes in accordance with Decision 96/78/EC. Furthermore, national branches of international organisations or associations, which manage horses for competition or racing and have their headquarters in a Member State should also be able to act as a body issuing identification documents for registered horses. (29) Member States should be afforded more discretion in relation to the issuing bodies that issue identification documents for equidae for breeding and production. It should be possible for those identification documents to be issued by the competent authority for the holding where the equine animal is kept at the time of its identification or an issuing body designated and supervised by that competent authority. (30) The competent authority responsible for the approval or recognition of organisations or associations establishing studbooks in accordance with the Annex to Decision 92/353/EEC should cooperate with the competent authority referred to in Regulation (EC) No 882/2004 to ensure, where necessary by way of cooperation across borders, that identification documents for equidae are issued and used in accordance with this Regulation. (31) Since all equidae born in or imported into the Union should be identified in accordance with this Regulation by means of a single identification document issued for their lifetime, special provisions are necessary in cases where the status of an animal as equidae for breeding and production is changed into registered equidae within the meaning of Directive 2009/156/EC. Given the far reaching consequences of such a change for the movement, trade in and importation into the Union from third countries of equidae as regards the applicable animal health rules laid down in Directive 2009/156/EC, but also as regards the animal welfare rules governing such movements in accordance with Council Regulation (EC) No 1/2005 (21), it is necessary for the competent authority to have a single point of access, namely a central database, to verify the identification details of equidae required for certification or official controls. (32) Member States should be able to establish specific regimes for the identification of equidae roaming in wild or semi-wild conditions in defined areas or territories, including nature reserves, for the sake of consistency with the definition of holding laid down in Directive 92/35/EEC. However, any such derogation from the general obligation to identify equidae should be granted only where those defined populations of equidae living under wild or semi-wild conditions are effectively separated from equidae in any form of domestic use and remain not only outside of human control for their survival and reproduction, but also outside of the scope of Council Directive 98/58/EC (22) which does not apply to animals living in the wild. (33) To verify the identity of an equine animal, the identification document should contain first of all a high quality description of the equine animal consisting of a narrative describing the equine animal and its marks, and a detailed outline diagram displaying the individual and distinguishing marks of the equine animal. (34) To ensure that equidae are correctly described in their accompanying identification documents, issuing bodies should endeavour to follow best practices and train the personnel entrusted with the description of the animals for example by following the guidelines provided by the FÃ ©dÃ ©ration Ã questre Internationale (23) and of the Weatherbys (24). (35) The marks of an equine animal and the means of identification applied to it, which in combination are used for the purpose of identity verification, should not only establish an unequivocal link between the equine animal and its identification document, but should also show that this equine animal has undergone the process of identification in accordance with this Regulation so that not more than one identification document is issued in respect of a single animal. Electronic identifiers (transponders) for equidae are already used widely at international level. That technology should be used to ensure a close link between the equine animal and its identification document, although provision should be made for alternative methods to be used for the verification of the identity of the equine animal provided that those alternative methods deliver equivalent guarantees to prevent multiple issuing of identification documents. (36) Transponders used for the marking of equidae and the reading devices to display the code embedded in the transponder should comply with internationally agreed standards. Those standards provide for two different systems to ensure the uniqueness of the transponder code. The majority of Member States have implemented Regulation (EC) No 504/2008 in such a way as to use a three-digit alpha-numeric country code and to manage the distribution of the transponders through their competent authorities. (37) That system of ensuring the uniqueness of the transponder code should be integrated into the design of the databases maintained by issuing bodies and the central database implemented without compromising trade in and imports into the Union of equidae marked by a transponder displaying an alpha-numeric code of a different design. (38) Council Directive 90/425/EEC (25) provides for veterinary checks to be carried out on certain animals and products at their place of destination. In particular, it provides that the consignees appearing on the certificate or document provided for in that Directive must, at the request of the competent authority of the Member State of destination and to the extent necessary to carry out those checks, report in advance the arrival of animals and products from another Member State and, in particular, the nature of the consignment and the anticipated arrival date. That notification is not required for registered horses bearing an identification document provided for by Directive 90/427/EEC. (39) While equidae must always be accompanied by their identification documents in accordance with current Union legislation, provision should be made to derogate from that requirement when it is impossible or even impractical with the view to the retention of the identification document throughout the lifetime of the equine animal, or where such a document was not issued taking into account the slaughter of the animal before it reaches the required maximum age for identification. (40) Member States should also be permitted to allow a simplified identification document to be used for equidae being moved within their territory. Plastic cards with embedded computer chips (smart cards) have been introduced as data storage devices in various areas. It should be possible to issue such smart cards as an option in addition to the identification document and to use them under certain conditions instead of the identification document accompanying registered equidae or equidae for breeding and production during movements within a Member State. (41) It is also necessary to provide for cases where the original identification document issued in accordance with this Regulation for the lifetime of the equine animal is lost, is no longer legible or contains incorrect information which are not the result of illegal practices. Those provisions should, as far as possible, exclude the unlawful possession of more than one identification document in order to describe correctly the equine animal's status as intended for slaughter for human consumption. Where sufficient and verifiable information is available, a duplicate identification document should be issued which is marked as such, and generally excludes the equine animal from slaughter for human consumption. In other cases, a replacement identification document should be issued, equally marked as such and excluding the equine animal from slaughter for human consumption, that in addition should define the animal as an equine animal for breeding and production. (42) Those procedures should also apply to equidae that are presented for identification after the established deadline for the first identification because fraudulent practices and the intention to obtain an additional identification document cannot be excluded. (43) In certain cases, where equidae are entered or registered for entry in studbooks maintained by breeding organisations in third countries, specific provisions are necessary that allow the equine animal to maintain its registration in that studbook and at the same time to ensure its exclusion from the food chain by appropriate entries in that identification document. (44) In accordance with Directive 2009/156/EC, the identification document is an instrument to restrict the movement of equidae in the case of an outbreak of a compulsorily notifiable disease on the holding where they are kept or bred. It is therefore necessary to provide for the suspension of the validity of that identification document for movement purposes in the event of an outbreak of certain diseases by an appropriate entry in the identification document. (45) In addition, Directive 2009/156/EC requires that registered equidae when they leave their holding are identified by means of an identification document, which must certify in particular that the equidae do not come from a holding which has been subject to certain prohibition orders. It is therefore appropriate to make the dedicated Section in the model identification document compulsory for all equidae and to reword it accordingly. (46) On the death of equidae other than by slaughter at a slaughterhouse, the identification document, if it accompanies the carcass pursuant to national legislation, should be returned to the issuing body by the authority supervising the processing of the dead animal in accordance with Regulation (EC) No 1069/2009 of the European Parliament and of the Council (26) or the cremation in low-capacity incinerators referred to in Chapter III of Annex III to Commission Regulation (EU) No 142/2011 (27), and it should be ensured that the transponder, or any alternative methods used to verify the identity of equidae, cannot be recycled. (47) To prevent transponders from entering the food chain, meat from equine animals from which it has not been possible to remove the transponder at the time of slaughter should be declared unfit for human consumption in accordance with Chapter V of Section II of Annex I to Regulation (EC) No 854/2004. To ease the location of the implanted transponders, the place of implantation should be standardised and recorded in the identification documents. (48) In accordance with Regulation (EC) No 178/2002 of the European Parliament and of the Council (28), live animals prepared for placing on the market for human consumption are defined as food. That Regulation provides for far-reaching responsibilities of food business operators throughout all stages of the production of food, including the traceability of food-producing animals. (49) Equidae for breeding and production, as well as registered equidae, may become equidae for slaughter as defined in Directive 2009/156/EC at a certain stage of their lifetime. Meat of solipeds, synonymous for equidae, is defined in point 1 of Annex I to Regulation (EC) No 853/2004 of the European Parliament and of the Council (29), which lays down specific hygiene rules for food of animal origin. (50) After the transitional arrangements for the implementation of Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 882/2004 have elapsed in accordance with Commission Regulation (EC) No 2076/2005 (30), food chain information requirements for equidae have been implemented since 1 January 2010. (51) Regulation (EC) No 853/2004 provides that the slaughterhouse operator is to receive, check and act upon food chain information providing details on the origin, history and management of animals intended for food production. The competent authority may allow food chain information on domestic solipeds to be sent to the slaughterhouse at the same time as the animals, rather than being sent in advance. The identification document accompanying equidae for slaughter should therefore form a part of that food chain information. (52) Regulation (EC) No 854/2004 provides that the official veterinarian is to verify compliance with the food business operator's duty to ensure that animals accepted for slaughter for human consumption are properly identified. (53) Regulation (EC) No 853/2004 provides that food business operators are to check passports accompanying domestic solipeds to ensure that the animal is intended for slaughter for human consumption and if they accept the animal for slaughter they are to give the passport to the official veterinarian. (54) Given the specific situation of equidae which are born as animals of a food producing species, but which are not in all cases primarily bred for that purpose and are in the majority of cases not kept throughout their lives by food business operators as defined in point 3 of Article 3 of Regulation (EC) No 178/2002, it is necessary to provide for a procedure that ensures a seamless connection from the checks on the identification document for public health reasons to the management of that document in accordance with Directive 2009/156/EC. A central database in each Member State is therefore instrumental to verify certain details of and in an identification document before a decision is taken to accept that animal for slaughter for human consumption. In the case where the information as regards the exclusion from slaughter for human consumption in Section II of the identification document does not match the information recorded in the central database, the information contained in either of them which leads to the exclusion of the equine animal from slaughter for human consumption should prevail. (55) Council Directive 96/22/EC (31) applies to farm animals, including domestic solipeds, as well as wild animals of those species which have been raised on a holding. Article 7 of that Directive allows trade in registered equidae to which veterinary medicinal products containing allyl trenbolone or beta-agonists have been administered for zootechnical purposes to take place before the end of the withdrawal period, provided that the conditions governing the administration are fulfilled and that the type and date of treatment are entered on the certificate or passport accompanying these animals. (56) Point (b) of Article 2 of Regulation (EC) No 470/2009 of the European Parliament and of the Council (32) defines food producing animals as animals bred, raised, kept, slaughtered or harvested for the purposes of producing food. Article 16 of that Regulation provides that only pharmacologically active substances which are classified in accordance with Article 14(2)(a), (b) or (c) of that Regulation may be administered to food-producing animals within the Union provided that such administration is in accordance with Directive 2001/82/EC of the European Parliament and of the Council (33). (57) Article 6 of Directive 2001/82/EC provides that a veterinary medicinal product may not be the subject of a marketing authorisation for the purpose of administering it to one or more food-producing species unless the pharmacologically active substances which it contains are included in Annex I, II or III to Regulation (EEC) No 2377/90. The rules laid down in those Annexes are now set out in Commission Regulation (EU) No 37/2010 (34). However, by way of derogation a veterinary medicinal product containing pharmacologically active substances not included in Annex I, II or III to Regulation (EEC) No 2377/90 may be authorised for particular animals of the equidae family that have been declared, in accordance with Union animal health legislation as not being intended for slaughter for human consumption. Such veterinary medicinal products must neither include active substances that appear in Annex IV to Regulation (EEC) No 2377/90 nor be intended for use in the treatment of conditions, as detailed in the authorised Summary of Product Characteristics, for which a veterinary medicinal product is authorised for animals of the equidae family. Consequently, provisions should be made that an equine animal may be excluded from slaughter for human consumption on the discretion of the owner of the animal. (58) Article 10(2) and (3) of Directive 2001/82/EC provides for specific derogations for equidae from Article 11 of that Directive, relating to the treatment of food-producing animals with medicinal products that have an established maximum residue limit for species other than the target species or are authorised for a different condition, provided that those equidae are identified in accordance with Union legislation and specifically marked in their identification document as not intended for slaughter for human consumption or as intended for slaughter for human consumption following a withdrawal period of at least 6 months after they have been treated with substances listed in Commission Regulation (EC) No 1950/2006 (35). (59) In accordance with Directive 2001/82/EC, Member States are to ensure that the owners or keepers of food-producing animals can provide proof of purchase, possession and administration of veterinary medicinal products to such animals for 5 years after their administration, including when the animal is slaughtered during the 5-year period. It is therefore necessary for the application of that legislation that the slaughter of an equine animal is promptly inserted in the central database of the Member State where the holding of the animal is located. (60) In order to maintain control over the issuing of identification documents, a minimum set of relevant data relating to the issuing of such documents should be recorded in a database maintained by the issuing body. (61) The Universal Equine Life Number (UELN) system has been agreed worldwide between the major horse-breeding and competition organisations. It has been developed on the initiative of the World Breeding Federation for Sport Horses (WBFSH), the International Stud-Book Committee (ISBC), the World Arabian Horse Organization (WAHO), the European Conference of Arabian Horse Organisations (ECAHO), the ConfÃ ©rence Internationale de l'Anglo-Arabe (CIAA), the FÃ ©dÃ ©ration Equestre Internationale (FEI) and the Union EuropÃ ©enne du Trot (UET) and information on this system can be consulted on the UELN website (36). (62) The UELN system is suitable for the registration of both registered equidae and equidae for breeding and production and allows computerised networks to be brought in gradually to ensure that the animals' identity can continue to be verified in accordance with Article 6 of Directive 90/427/EEC in the case of registered equidae. (63) When codes are assigned to databases, those codes and the format of the recorded identification numbers of individual animals should in no way conflict with the established UELN system. Therefore, the list of assigned UELN codes should be consulted before any new code is assigned to a database. (64) Directive 2009/156/EC requires the official veterinarian to record the identification number or identification document number of the slaughtered equidae, and to forward to the competent authority at the place of dispatch, at the latter's request, an attestation to the effect that the animal has been slaughtered. It should therefore be clarified that in such cases the identification documents must be destroyed at the place of slaughter to prevent the fraudulent use of identification documents from slaughtered equine animals. (65) That Directive also provides that after registered horses are slaughtered, which includes killing, for disease control purposes, their identification documents are to be returned to the body that issued them. Those requirements should also apply to identification documents issued for registered equidae other than registered horses and equidae for breeding and production. (66) To ensure that the databases of issuing bodies contain up-to-date information, it is necessary to establish a flow of information on the death or loss of the animal in the database of the body which issued the document and in the central database in the Member State where the holding is located on which the equine animal was kept. (67) Recording a UELN-compatible life number and using it to identify the authorities or bodies which issued the identification document should facilitate compliance with those requirements. Where possible, Member States should use the liaison bodies they have designated in accordance with Regulation (EC) No 882/2004. (68) By compulsory recording of the applicant for an identification document, who is, within the time limit of less than 12 months after the birth of the animal, the breeder and usually the owner of the animal for which an identification document is issued, together with the obligation to notify to the issuing body any change of usual residence of the equine animal to a different Member State, a chain of information can be built up to trace an animal where necessary. (69) In accordance with Regulation (EC) No 504/2008, identification details are to be updated in the identification document by the issuing body that issued the document. Member States have reported the reluctance of owners of equidae to submit by mail the identification document to issuing bodies for the updating of identification details, even more so where the issuing body is located abroad. This reluctance is based on fears to lose the identification document and consequently to have the equine animal identified by a duplicate or replacement identification document which excludes the animal from slaughter for human consumption and substantially decreases the value of the animal. (70) To ease the management of the identification document throughout the lifetime of the animal, it is necessary to introduce procedures for the registration of the identification document in the Member State of usual residence especially where the identification document was issued in a different Member State. The necessary communication with the issuing body who carried out the initial identification is best achieved by the exchange of information between the central databases of the Member States concerned. (71) In addition, issuing bodies may lose their approval or designation while the identification documents issued remain valid documents for animal and public health purposes. It is therefore necessary to back up the information in the identification document by means of a database that is accessible to the competent authorities in the field of animal and public health and animal welfare. (72) Because there is usually more than one issuing body in each Member State, equidae frequently move between holdings and between Member States, they change their status from equidae for breeding and production to registered equidae or from food producing animals to animals which are excluded from slaughter for human consumption and because registered equidae may be identified by an organisation keeping a studbook which has its headquarters in another Member State, it is inevitable, necessary and appropriate for the effective implementation of Directives 90/427/EEC and 2009/156/EC to establish a central database in each Member State that contains records of identification details of all equidae kept on holdings located in the respective Member State. (73) However, it would be permissible that those Member States that have set up a single database for registered equidae and another for equidae for breeding and production continue to operate such system, provided the databases can communicate and the veterinary authorities have full access to each of them. (74) For that purpose, the central databases in different Member States should cooperate in accordance with Council Directive 89/608/EEC (37) to facilitate the exchange of data relating to the animal and the identification document issued for it. (75) With a view to the uniform application of Union legislation on the identification of equidae in the Member States and to ensure that it is clear and transparent, Regulation (EC) No 504/2008 should be repealed and replaced by this Regulation. (76) In accordance with point 24 of the Annex to Commission Regulation (EU) No 519/2013 (38), equidae which were born in Croatia by 30 June 2013 at the latest and not identified in accordance with Regulation (EC) No 504/2008 shall be identified in accordance with the latter Regulation by 31 December 2014 at the latest. (77) This Regulation should apply from 1 January 2016 in order to give Member States and operators the time to adapt to the new rules. However, the requirement to establish and operate a central database should apply in Greece, Sweden and the United Kingdom from 1 July 2016. (78) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed and the Standing Committee on Zootechnics, HAS ADOPTED THIS REGULATION: CHAPTER I SUBJECT MATTER, SCOPE, DEFINITIONS, GENERAL PRINCIPLES Article 1 Subject matter and scope 1. This Regulation lays down rules on the identification of equidae: (a) born in the Union; or (b) released for free circulation in the Union in accordance with the customs procedure defined in point 16(a) of Article 5 of Regulation (EU) No 952/2013. 2. This Regulation shall apply without prejudice to Decision 96/78/EC. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) equidae or equine animal(s) means wild or domesticated soliped mammals of all species within the genus Equus of the family Equidae, and their crosses; (b) holding means an agricultural or training establishment, a stable or any premises or facilities in which equidae are habitually kept or bred, for whatever use, and nature reserves in which equidae live in freedom; (c) keeper means any natural or legal person having possession of, or being charged with, the keeping of equidae, whether or not for financial reward, and whether on a temporary or permanent basis, including during transportation, at markets, or during competitions, races or cultural events; (d) owner means the natural or legal person(s) having the ownership of the equine animal; (e) registered equidae means any equidae which are: (i) entered or registered and eligible for entry in a studbook, in accordance with the rules laid down pursuant to Article 4(2)(b) of Directive 90/427/EEC and identified by means of an identification document provided for in Article 8(1) of that Directive; or (ii) horses, including ponies, registered with an international association or organisation, which manages horses for competition or racing and identified by means of an identification document issued by the national branch of that association or organisation; (f) studbook means any book, register, file or data medium: (i) which is maintained either by an organisation or an association officially approved or recognised by a Member State or maintained by an official agency of the Member State concerned; and (ii) in which equidae are entered or registered and eligible for entry with a mention of all their known ascendants; (g) equidae for breeding and production means equidae other than those referred to in points (e) and (h); (h) equidae for slaughter means equidae intended to be transported either directly or after transit through an approved marshalling centre, referred to in Article 7 of Directive 2009/156/EC, to the slaughterhouse for slaughter; (i) competent authority means the central authority of a Member State competent for the organisation of official controls or any other authority to which that competence has been conferred, including the competent authority referred to in point (h) of Article 2 of Directive 2009/156/EC; (j) zootechnical authority means the central authority of a Member State competent for the implementation of Directive 90/427/EEC or any other authority to which that competence has been conferred, including the authorities referred to in Article 2(1) of Decision 92/353/EEC; (k) temporary admission means the status of a registered horse coming from a third country and admitted into the Union for a period of less than 90 days pursuant to a Decision adopted in accordance with point (b) of Article 19 of Directive 2009/156/EC; (l) permanent entry means the status of an equine animal originating in a third country and imported into the Union for a period of 90 days or more; (m) mark means any visible or viewable and distinguishing characteristic of an individual equine animal, which is either inherent or acquired, and recorded for identification purposes; (n) transponder means a read-only passive radio-frequency identification device: (i) complying with standard ISO 11784 and applying Full Duplex (FDX or FDX-B) or Half Duplex (HDX) technology; and (ii) capable of being read by a reading device compatible with standard ISO 11785, at a minimum distance of 12 cm; (o) unique life number means a unique 15-digit alpha-numeric code compiling information on the individual equine animal and the database and country where such information is first recorded in accordance with the coding system of the Universal Equine Life Number (UELN) and comprising: (i) a six-digit UELN-compatible identification code for the database referred to in Article 39; followed by (ii) a nine-digit individual identification number assigned to the equine animal; (p) Member State free from African horse sickness means: (i) any Member State in which there has been no clinical, serological (in unvaccinated equidae) or epidemiological evidence of African horse sickness on the territory concerned in the previous 2 years; and (ii) in which there have been no vaccinations against that disease during the previous 12 months; (q) compulsorily notifiable diseases means the diseases listed in Annex I to Directive 2009/156/EC; (r) official veterinarian means the veterinarian designated by the competent authority of a Member State or of a third country; (s) smart card means a plastic device with an embedded computer chip capable of storing data and transmitting them electronically to compatible computer systems; (t) veterinarian responsible means the veterinarian referred to in Article 10(1) of Directive 2001/82/EC. Article 3 General principles and obligation to identify equidae 1. Equidae living in one of the territories listed in Annex I to Regulation (EC) No 882/2004 shall be identified in accordance with this Regulation. 2. Where the keeper is not the owner or one of the owners of the equine animal, it shall act in accordance with this Regulation on behalf of and in agreement with the owner. 3. Member States and the issuing bodies referred to in Article 5(1)(a) and Article 5(1)(b) may require that the application to an issuing body for obtaining an identification document as provided for in Article 11 or for modifying identification details in an existing identification document as provided for in Article 27 is to be submitted by the owner. 4. Member States shall ensure, where appropriate through official controls in accordance with Regulation (EC) No 882/2004, that keepers of equine animals and issuing bodies fulfil their obligations under this Regulation. Article 4 The Union system for equine identification 1. For the purpose of this Regulation, the Union system for the identification of equidae shall be comprised of the following elements: (a) a single lifetime identification document which, unless otherwise provided by the issuing body or provided for in this Regulation, shall remain the property of the issuing body that issued it, and which contains: (i) a narrative describing the equine animal and recording its marks; (ii) a completed outline diagram depicting the marks recorded in the narrative; (iii) a space for authorised entries describing modifications to the identification details; (b) a method of identity verification which: (i) ensures an unequivocal link between the identification document and the equine animal for which it was issued; (ii) shows that that equine animal has already undergone a process of identification; (c) a database recording, in accordance with Article 38, the identification details relating to the equine animal for which the identification document was issued and to the keeper who submitted the application for the identification document and at the same time assigning the unique life number to the animal; (d) a central database set up in accordance with Article 39. 2. An equine animal shall only be deemed to be identified in accordance with this Regulation where it is: (a) accompanied by an identification document issued in accordance with one of the following provisions: (i) Article 9, for equidae born in the Union; or (ii) Article 14, for equidae imported into the Union; or (iii) Article 29 or 30 when accompanied by a duplicate identification document; or (iv) Article 32 when accompanied by a replacement identification document; or (b) identified in accordance with: (i) Article 24, for derogations for movements or the transport of equidae accompanied by a temporary document; or (ii) Article 26(2), for derogations for certain movements and transport of equidae for slaughter. CHAPTER II IDENTIFICATION OF EQUIDAE BORN IN THE UNION Article 5 Issuing bodies for equidae born in the Union 1. The identification document provided for in Article 7 shall be issued by one of the following issuing bodies: (a) for registered equidae referred to in point (e)(i) of Article 2 of this Regulation, by an organisation or association officially approved or recognised in accordance with Article 2(1) of Decision 92/353/EEC, or by an official agency of a Member State, which manages the studbook in which the equine animal has been entered or has been registered and is eligible for entry in accordance with Decision 96/78/EC; (b) for registered horses referred to in point (e)(ii) of Article 2, by a national branch of an international organisation or association, which manages horses for competition or racing, supervised by the competent authority of the Member State where it has its headquarters; (c) for equidae for breeding and production referred to in point (g) of Article 2, by: (i) the competent authority for the holding where the equine animal is kept at the time of its identification; or (ii) an issuing body designated and supervised by the competent authority referred to in point (i) to which that task was delegated. 2. The competent authority shall only designate issuing bodies referred to in paragraph 1(c)(ii) that comply with the following conditions: (a) there must be an accurate description of the tasks and responsibilities that the issuing body is required to carry out and of the conditions in which it may carry them out; (b) there must be proof that the issuing body: (i) has the expertise, equipment and infrastructure required to carry out the tasks delegated to it; (ii) has a sufficient number of suitably qualified and experienced staff; (iii) is impartial and free from any conflict of interest as regards the exercise of the tasks delegated to it; (iv) has a model identification document that complies with the requirements provided for in this Regulation; (c) the issuing body must cooperate closely with the competent authority to prevent and, where necessary, to remedy any cases of non-compliance with the requirements of this Regulation; (d) there is efficient and effective coordination between the competent authority and the designated issuing body. 3. Where the competent authority has reasonable grounds to conclude that an issuing body engages in acts that do not comply with the requirements laid down in this Regulation, it shall investigate such suspected acts of non-compliance. Identification documents may not be issued by the issuing body until such time as the investigation has been concluded and any instances of non-compliance have been ruled out or remedied. 4. Where, notwithstanding the measures carried out in accordance with paragraph 3, an issuing body referred to in paragraph 1 fails to comply with the requirements laid down in this Regulation, the competent authority shall withdraw the authorisation to issue identification documents for equidae. Following the withdrawal of the authorisation to issue identification documents, the competent authority shall ensure that equidae under its responsibility continue to be identified in accordance with this Regulation and that the identification documents returned or returning in accordance with Article 34 are taken in custody of that competent authority or an issuing body to which this task was delegated by the competent authority. Article 6 Information concerning issuing bodies 1. Member States shall draw up and keep up-to-date the list of issuing bodies referred to in Article 5(1) and make that list available to the other Member States, the other issuing bodies and the public on a website established by the competent authority. 2. The list referred to in paragraph 1 shall: (a) include the contact details necessary to comply with the requirements of Article 35 and Articles 37(4), 38(3) and 40(1); (b) comply with the model template set out in point (f) of Section I in Chapter 2 of Annex II to Decision 2009/712/EC and the requirements set out in Annex III to that Decision; (c) be directly accessible through the internet link provided to the Commission in accordance with paragraph 3 and be sufficiently intuitive for non-native speakers. 3. In order to assist the Member States in making the up-to-date lists referred to in paragraph 1 available, the Commission shall establish a website to which each Member State shall provide a direct link to the required information on the website provided for in paragraph 1. Article 7 Format and content of identification documents issued for equidae born in the Union 1. Equidae born in the Union shall be identified by means of a single identification document for equidae issued for the lifetime of the equine animal in accordance with: (a) the model identification document set out in Part 1 of Annex I; (b) the additional requirements set out in Part 2 of that Annex. 2. Issuing bodies shall ensure that the identification document contains a sufficient number of pages with form fields for the insertion of the information required under the following Sections specified in the model identification document set out in Part 1 of Annex I: (a) in the case of registered equidae, at least Sections I to IX; (b) in the case of equidae for breeding and production, at least Sections I to IV. 3. Issuing bodies shall ensure that the order and numbering of the Sections in the identification documents as set out in Part 1 of Annex I remain unaltered and that for those Sections, providing the space for multiple entries, a sufficient number of pages is included in the identification document. 4. Issuing bodies are responsible for the secure management of blank and completed identification documents on their premises. Where, without prejudice to Article 4(1)(a), the rules of procedure of an issuing body so allow, issuing bodies shall ensure that the identification documents referred to in Article 34(1)(c)(ii) and Article 35 are effectively invalidated to prevent any fraudulent use of the document itself and the information it contains, before the document is handed out to the owner in memory of the animal. 5. The competent authority together with the zootechnical authority may adopt administrative procedures to ensure harmonisation of the layout of identification documents issued by issuing bodies referred to in Article 5(1) under their supervision, provided the general requirements in paragraphs 1, 2 and 3 are respected. Article 8 Obligations of the competent authority as regards the issuing of identification documents for equidae born in the Union The zootechnical authority and the competent authority shall ensure that on their territory the issuing bodies under their respective responsibility: (a) issue identification documents which comply with the requirements provided for in Article 7(1), (2) and (3); (b) have the necessary systems in place to verify, when required by the competent authority, whether an identification document declared to be issued by them: (i) is unique, genuine and authentic; (ii) includes, where blank identification documents are printed on stock, a serial number printed at least on the pages containing Sections I, II and III of the identification document. Article 9 Issuing of identification documents for equidae born in the Union 1. Issuing bodies shall only issue identification documents which: (a) comply with the requirements of Article 7(1), (2) and (3); (b) have Section I thereof duly completed with information verified by or on behalf of the issuing body indicated in point 11 of Part A of Section I; (c) have Section IV thereof completed, if required by national legislation or by the rules and regulations of the issuing body referred to in point (a) and (b) of Article 5(1); (d) have Section V thereof completed in accordance with paragraph 2 of this Article. 2. The issuing body referred to in Article 5(1)(a) shall identify registered equidae referred to in point (e)(i) of Article 2 in accordance with the rules of the studbook referred to in that provision and complete in Section V of the identification document the information in the certificate of origin referred to in the second subparagraph of Article 8(1) of Directive 90/427/EEC and in the Annex thereto. 3. In accordance with the principles of the organisation or association which has established the studbook of the origin of the breed of the registered equine animal, Section V of the identification document shall contain: (a) the full pedigree information; (b) the section of the studbook referred to in Article 2 or 3 of Decision 96/78/EC; (c) where established, the class of the main section of the studbook in which the registered equine animal is entered. 4. For the registration of a horse for competition or racing as referred to in point (e)(ii) of Article 2, the issuing body referred to in Article 5(1)(b) shall either: (a) issue in accordance with points (a) and (b) of paragraph 1 and the rules of that issuing body an identification document complying with the provisions in paragraphs 1, 2 and 3 of Article 7; or (b) recognise and validate the identification document issued for that horse in accordance with paragraph 1 of this Article; or (c) issue a new identification document in accordance with Article 12(3)(c). Article 10 Derogation from the completion of certain information in Sections I and IV of the identification document 1. By way of derogation from Article 4(1)(a)(ii) and Article 9(1)(b), the competent authority may authorise issuing bodies not to complete by drawing the information referred to in points 12 to 18 of the outline diagram of the identification document, set out in Part B of Section I of Annex I, provided that the following two conditions are fulfilled: (a) a transponder is implanted in accordance with Article 18, or an equivalent authorised alternative method of identity verification is applied in accordance with Article 21; (b) a photograph or print displays sufficient details to depict the equine animal. 2. The issuing bodies referred to in Article 5(1)(a) and (b) may: (a) not avail of the derogation granted in accordance with paragraph 1 of this Article; (b) adapt identification documents issued in accordance with paragraph 1 of this Article to the requirements set out in Article 9(1). 3. By way of derogation from Article 9(1)(c), the information on the owner may be provided in the format of an ownership certificate or registration card recorded in the database established in accordance with Article 38 which refers to: (a) the unique life number of the equine animal; (b) the number of the identification document, where applied, and the transponder code or an authorised alternative method of identity verification in accordance with Article 21. The ownership certificate or registration card provided for in the first subparagraph shall be returned to the issuing body if the animal died or was sold, lost, stolen, slaughtered or killed. Article 11 Applications for identification documents for equidae born in the Union 1. Keepers shall submit an application for identification documents for equidae born in the Union to the appropriate issuing body in the Member State where the holding of the equine animal is located, and shall provide all information necessary to comply with this Regulation. 2. Member States shall set the time limits for the submission of the application provided for in paragraph 1 of this Article necessary to comply with the deadline for identification provided for in Article 12 and Article 13(1). 3. By way of derogation from paragraph 1 of this Article and in accordance with Article 1 of Decision 96/78/EC, the keeper may submit the application provided for in paragraph 1 of this Article to the appropriate issuing body as referred to in points (a) and (b) of Article 5(1) which has its headquarters in a Member State other than the Member State where the holding of the equine animal is located. Article 12 Deadline for identification of equidae born in the Union 1. Equidae born in the Union shall be identified by an identification document issued in accordance with Article 9 not later than 12 months following the date of birth and in any event before leaving permanently the holding of birth except where such movement takes place in accordance with Article 23(2)(c) as foal at foot of the dam on which the foal depends or in accordance with Article 26(2). 2. By way of derogation from paragraph 1, Member States may decide to limit the maximum permitted period for identifying the equine animal to 6 months or to the calendar year of birth. 3. By way of derogation from paragraphs 1 and 2, a new identification document may be issued in accordance with Article 9 at any time: (a) on request of or by the competent authority, where the existing identification document does not comply with the requirements of Article 7(1),(2) and (3) or certain identification details set out in Section I, II or V have not been entered accurately by the issuing body; or (b) where an equine animal for breeding and production is upgraded to a registered equine animal in accordance with the rules of the issuing body referred to in Article 5(1)(a) and the existing identification document cannot be adapted accordingly; or (c) where a horse is upgraded to or registered as a registered horse referred to in point (e)(ii) of Article 2 in accordance with the rules of the issuing body referred to in Article 5(1)(b) and the existing identification document cannot be adapted accordingly; or (d) where an identification document is issued in accordance with Article 10(1) and cannot be adapted to the requirements of Article 9(1) in accordance with Article 10(2)(b); or (e) in the cases referred to in Article 18(4) and (5) and the existing identification document cannot be adapted accordingly; or (f) where the identification document is confiscated by the competent authority in the context of an investigation. In the cases described in the first subparagraph, the existing identification document shall be surrendered to the issuing body to be invalidated and the invalidation of the existing identification document and the issuing of the new identification document shall be recorded in the database established in accordance with Article 38. Article 13 Derogations concerning the identification of certain equidae living under wild or semi-wild conditions 1. By way of derogation from Article 12, the competent authority may decide that equidae constituting defined populations living under wild or semi-wild conditions in certain areas, to be defined by the competent authority, shall be identified by an identification document issued in accordance with Article 9 or Article 17(4) only when they are: (a) removed from such populations, excluding the transfer under official supervision from one defined population to another; or (b) brought into domestic use. 2. Member States intending to make use of the derogation provided for in paragraph 1 shall notify the Commission, with a reference to this Article, of the populations and the areas concerned which they have defined in accordance with paragraph 1 before making use of that derogation. CHAPTER III IDENTIFICATION OF EQUIDAE IMPORTED INTO THE UNION Article 14 Identification of equidae imported into the Union Identification documents issued in third countries shall be deemed valid in accordance with this Regulation provided that they comply with the following conditions: (a) they were issued: (i) in the case of registered equidae, by a body in a third country, included in the list provided for in Article 3(1) of Directive 94/28/EC, issuing pedigree certificates; or (ii) in the case of a registered horse, by a national branch of an international organisation or association, which manages horses for competition or racing with its headquarters in the third country of the international organisation or association referred to in Article 5(1)(b); or (iii) in all other cases by the competent authority of the third country of origin of the equine animal; (b) they comply with all requirements of Article 7(2). Article 15 Applications for identification documents for equidae imported into the Union 1. The keeper of an equine animal shall apply to the issuing body referred to in Article 5(1) appropriate for the category of equine animal for the issuing in accordance with Article 9 of an identification document in accordance with Article 7, or for the registration of the existing identification document in the database set up by that issuing body in accordance with Article 38 of this Regulation, within 30 days of the date of completion of the customs procedure, as defined in Article 5(16)(a) of Regulation (EU) No 952/2013, where: (a) equidae are imported into the Union; or (b) the competent authority has converted the temporary admission of a registered horse in accordance with a Decision adopted by the Commission pursuant to point (b) of Article 19 of Directive 2009/156/EC, into a permanent entry in accordance with point (c) of Article 19 of that Directive. 2. Where the existing identification document referred to in paragraph 1 does not comply with the requirements of Article 7(2), the issuing body shall on request of the keeper: (a) complete the identification document, so that it complies with the requirements of Article 7(2); (b) record the identification details of the equine animal and the complementary information in the database established in accordance with Article 38. 3. Where the existing identification document as referred to in paragraph 1 cannot be amended to comply with the requirements of Article 7(2) of this Regulation, it shall not be considered valid for identification purposes in accordance with this Regulation, and the equine animal shall be identified by issuing in accordance with Article 9 a new identification document which complies with the requirements of Article 7(1), (2) and (3), based on the submitted identification document which must at least provide the information set out in the Annex to Directive 90/427/EEC. CHAPTER IV CHECKS REQUIRED PRIOR TO ISSUING OF IDENTIFICATION DOCUMENTS AND METHODS OF IDENTITY VERIFICATION Article 16 Verification of single identification documents issued for equidae 1. Before issuing an identification document, the issuing body, or the person acting on its behalf, shall take all appropriate measures to: (a) verify that no such identification document has already been issued for the equine animal concerned; (b) prevent the fraudulent issuing of multiple identification documents for an individual equine animal. 2. The measures provided for in paragraph 1 shall include: (a) consulting the appropriate documentation and electronic records available; (b) estimating the age of the equine animal; (c) checking the equine animal, as provided for in Article 17, for any signs or marks indicative of any previous identification. Article 17 Measures to detect previous identification of equidae 1. The measures to detect possible signs or marks indicative of previous identification, as provided for in Article 16, shall include, at least, measures to detect: (a) any transponder previously implanted, using a reading device complying with ISO standard 11785 and capable of reading at least HDX and FDX-B transponders at least when the reader is in direct contact with the body surface on the spot where under normal circumstances a transponder is implanted; (b) any clinical signs indicating that a transponder previously implanted or a mark previously applied in accordance with Article 21 has been surgically removed or altered; (c) any sign or indication that an alternative method of identity verification was applied to the equine animal in accordance with Article 21. 2. Where, following the application by the keeper in accordance with Article 11(1), the measures provided for in paragraph 1 of this Article reveal the existence of a previously implanted transponder, or any alternative method of identity verification applied in accordance with Article 21 indicative of a completed previous identification in accordance with Article 9, the issuing body shall: (a) issue a duplicate or replacement identification document in accordance with Article 29 or 32, depending on the information available; (b) enter that information, i.e. the transponder number or the alternative method of identity verification, in an appropriate way in the form fields of Part A and the outline diagram in Part B of Section I of the identification document. 3. Where the undocumented removal of a transponder or alternative method of identity verification referred to in paragraph 1(b) of this Article is confirmed in an equine animal born in the Union, the issuing body shall issue a replacement identification document in accordance with Article 32. 4. By way of derogation from paragraph 2 of this Article, the competent authority may authorise the issuing of an identification document in accordance with Article 9 for equidae living under wild or semi-wild conditions referred to in Article 13 which carry a transponder but for which, in accordance with Article 13, no identification document was issued, provided that the code of the transponder was recorded at the time of implantation in the database of the issuing body responsible for that population of equidae. Article 18 Electronic methods of identity verification 1. The issuing body shall ensure that at the time it is first identified in accordance with Article 12, a transponder is implanted in the equine animal. 2. The transponder shall be implanted parenterally under aseptic conditions between the poll and withers in the middle of the neck in the area of the nuchal ligament. However, the competent authority may authorise the implantation of the transponder at a different place on the neck of the equine animal, provided that such alternative implantation does not: (a) compromise the welfare of the equine animal; (b) increase the risk of migration of the transponder compared to the method referred to in the first subparagraph. 3. Member States shall lay down the minimum qualification required for the intervention provided for in paragraph 2 or designate the person (the qualified person) or profession entrusted with such operations. 4. Issuing bodies referred to in Article 5(1)(a) and (b) may require that equine animals which were identified by use of an alternative method of identity verification provided for in Article 21 are to be marked by implantation of a transponder for the purpose of the entry or registration of equidae in studbooks or the registration of registered horses for competition purposes. 5. Issuing bodies referred to in Article 5(1) and the competent authority may require that equine animals deemed to be identified in accordance with Articles 4(2) and 43(1), are to be marked by the implantation of a transponder for the purpose of identity verification in cases where: (a) previously implanted and recorded transponders have ceased to function; (b) the inherent or acquired mark recorded as the alternative method of identity verification referred to in Article 21 is no longer suitable for that purpose; or (c) the competent authority considers it necessary to ensure identity verification. Article 19 Management of the uniqueness of the code displayed by a transponder 1. Member States shall lay down rules, in accordance with the standards referred to in point (n)(i) of Article 2, to ensure the uniqueness of the codes displayed by the transponders implanted by issuing bodies referred to in Article 5(1) where they issue identification documents in accordance with Article 9. 2. The rules laid down in accordance with paragraph 1 shall be applied without compromising the system of identification laid down by the issuing body in another Member State that carried out the identification of a registered equine animal in accordance with this Regulation. Article 20 Recording of the transponder code in the identification document 1. When a transponder is implanted in accordance with Article 18, the issuing body shall enter the following information in the identification document: (a) in point 5 of Part A of Section I, at least the last 15 digits of the code transmitted by the transponder and displayed by the reader following implantation; and where appropriate: (i) a self-adhesive sticker with a bar-code, provided the page is sealed afterwards; or (ii) a print of that bar-code encoding at least those last 15 digits of the code transmitted by the transponder; (b) in point 12 or 13 of the outline diagram in Part B of Section I, depending on the side where the transponder was implanted, the place where the transponder has been implanted into the equine animal and read after its implantation; (c) in point 19 of the outline diagram in Part B of Section I, the signature of either the veterinarian or the qualified person who carried out the identification by completing point 3 of Part A and the outline diagram in Part B of Section I and read the code displayed by the transponder after its implantation, or of the person reproducing this information for the purpose of issuing the identification document in accordance with the rules of the issuing body. 2. By way of derogation from paragraph 1(a) of this Article, where an equine animal is marked with a previously implanted transponder which does not comply with the ISO standards referred to in point (n)(i) of Article 2, the name of the manufacturer or the reading system shall be inserted in point 5 of Part A of Section I in the identification document. Article 21 Authorisation of alternative methods of identity verification 1. By way of derogation from Article 18(1), Member States may authorise suitable alternative methods of identity verification of equidae born in the Union, including marks, which meet the requirements of Article 4(1)(b) and ensure that the identity of the equine animal recorded in the identification document can be verified. 2. Member States shall ensure that: (a) the alternative methods of identity verification of equidae are not used as the sole means of identity verification of the majority of equidae identified in accordance with this Regulation on their territory; (b) visible marks applied to equidae for breeding and production cannot be confused with those reserved on their territory for use by issuing bodies referred to in Article 5(1)(a) on registered equidae; (c) any authorised alternative method of identity verification or any combination of those methods deliver at least the same guarantees as the transponder implanted in accordance with Article 18; (d) the information on the alternative method of identity verification applied to an individual equine animal can be described in a format capable of being digitalised and stored in a searchable way in a database established in accordance with Article 38. 3. Member States intending to make use of the derogation provided for in paragraph 1 shall make information on their authorised alternative methods of identity verification available to the Commission, the other Member States and the public on the website referred to in Article 6(1). Article 22 Obligations of issuing bodies and keepers using alternative methods of identity verification 1. The issuing body shall ensure that no identification document is issued for an equine animal, unless: (a) the correct application of the authorised alternative method of identity verification referred to in Article 21 has been checked; (b) the used method of identity verification is entered in point 6 or 7 of Part A of Section I, or where applicable in Section XI, of the identification document and recorded in the database in accordance with Article 38(1)(f). 2. Where an alternative method of identity verification is used, the keeper shall provide the means of accessing that identification information or shall, if applicable, bear the costs or endure the delays of verifying the identity of the equine animal. CHAPTER V MOVEMENT AND TRANSPORT OF EQUIDAE Article 23 Movement and transport of registered equidae and equidae for breeding and production 1. The identification documents issued for registered equidae or for equidae for breeding and production in accordance with Article 9(1), Article 14, Article 29, Article 30 or Article 32 shall accompany those equidae for which they were issued at all times, including, where required by national legislation, during the transport of the carcass of the equine animal for processing in an establishment approved in accordance with point (a) of Article 24(1) of Regulation (EC) No 1069/2009 or referred to in point (a)(iii) of Chapter III of Annex III to Regulation (EU) No 142/2011. 2. By way of derogation from paragraph 1, the identification document shall not be required to accompany registered equidae or equidae for breeding and production when they are: (a) stabled or on pasture, and the identification document can be presented without delay by the keeper; (b) temporarily ridden, driven, led or taken either: (i) in the vicinity of the holding within a Member State so that the identification document can be presented without delay; or (ii) during transhumance of equidae to and from registered summer grazing grounds provided that the identification documents can be presented at the holding of departure; (c) unweaned and accompany their dam or foster mare; (d) participating in a training or test of an equestrian competition or event which requires them to leave temporarily the training, competition or event venue; (e) moved or transported in an emergency situation relating to the equine animals themselves or to the holding on which they are kept. Article 24 Derogation for movement or transport of equidae accompanied by a temporary document 1. On application by the keeper or on request by the competent authority, the issuing body shall issue a temporary document showing at least the information provided for in Annex III, allowing the equidae to be moved or transported within the same Member State for a period not exceeding 45 days, while the identification document is surrendered to the issuing body or the competent authority for the purpose of updating identification details. 2. Equidae, accompanied by a temporary document as provided for in paragraph 1, shall not be moved to a slaughterhouse for slaughter for human consumption. 3. By way of derogation from paragraph 1, where, during the period of 45 days referred to in that paragraph, an equine animal is to be transported to another Member State or through another Member State to a third country, it shall, irrespective of its registration status, be accompanied, in addition to the temporary document referred to in paragraph 1 of this Article, by a health certificate in accordance with Annex III to Directive 2009/156/EC. Article 25 Derogation for movements with a smart card 1. By way of derogation from Article 23(1), the competent authority may authorise the movement or transport of registered equidae or equidae for breeding and production within the same Member State not accompanied by their identification document, provided that they are accompanied by a smart card issued by the same issuing body that issued their identification document and containing the information set out in Annex II. 2. Member States, making use of the derogation provided for in paragraph 1 of this Article, may grant derogations to each other covering movements or transport of registered equidae or equidae for breeding and production within their own territories. They shall notify the Commission of their intention to grant such derogations. Article 26 Movements and transport of equidae for slaughter 1. The following shall accompany equidae for slaughter while they are being moved or transported to the slaughterhouse: (a) the identification document issued in accordance with Article 9(1) or Article 14; or (b) the duplicate identification document issued in accordance with Article 29 or 30 which was subject to the derogation provided for in Article 31. 2. By way of derogation from paragraph 1, the competent authority may authorise equidae for slaughter for which no identification document was issued in accordance with Article 9(1), to be transported directly from the holding of birth to the slaughterhouse within the same Member State provided that: (a) the equidae for slaughter are less than 12 months old and have visible dental stars of the temporary lateral incisors; (b) there is an uninterrupted traceability from the holding of birth to the slaughterhouse; (c) during transport to the slaughterhouse the equidae for slaughter are individually marked in accordance with Article 18 or 21; (d) the consignment is accompanied by the food chain information in accordance with Section III of Annex II to Regulation (EC) No 853/2004 that must include a reference to the individual marking referred to in point (c) of this paragraph; (e) the transponder or any physical identifier applied to the equine animal in accordance with Article 21 shall be protected from subsequent fraudulent use, notably by its recovery, destruction or disposal in situ. 3. Article 34(1)(b) and (c) shall not apply in the case of the movement or transport of equidae for slaughter in accordance with paragraph 2 of this Article. CHAPTER VI MANAGEMENT, DUPLICATION, REPLACEMENT AND SUSPENSION OF IDENTIFICATION DOCUMENTS Article 27 Obligations of keepers as regards the management of identification documents to ensure the continuity of identity during the lifetime of the equine animal 1. The keeper of an equine animal shall ensure that the following identification details in the identification document are at all times up-to-date and correct: (a) the status of the equine animal as regards its eligibility for slaughter for human consumption; (b) the readable transponder code or mark used as an alternative method of identity verification as provided for in Article 21; (c) the status as either a registered equine animal or an equine animal for breeding and production; (d) the information on the ownership, where required by the legislation of the Member State where the equine animal is kept or by the issuing body referred to in Article 5(1). 2. Irrespective of the issuing body which issued the identification document in accordance with Article 9(1), 14, 29 or 32, the keeper of an equine animal shall ensure that the identification document is lodged with the issuing body referred to in Article 5(1) appropriate for the category of equine animal in the Member State where the holding of the equine animal is located in order to provide the identification details referred to in Article 38(1) within 30 days of: (a) issuing of the identification document in accordance with Article 9(1) by an issuing body outside the Member State where the holding is located; (b) the introduction of the equine animal into the Member State where the holding is located from another Member State, with the exception of (i) equidae participating in competitions, races, shows, training and hauling for a period not exceeding 90 days; (ii) stallions based in the Member State for the breeding season; (iii) mares based in the Member State for breeding for a period not exceeding 90 days; (iv) equidae accommodated in a veterinary facility for medical reasons; (v) equidae destined for slaughter within 10 days of their introduction. 3. Where the need arises to update the identification details referred to in Article 38(1) in the identification document, the keeper shall lodge the identification document within 30 days of the event that affected the identification details: (a) in the case of registered equidae referred to in point (e)(i) of Article 2, with the issuing body referred to in Article 5(1)(a) which (i) either issued the identification document for the registered equine animal concerned; or (ii) is approved in accordance with Decision 92/353/EEC in the Member State where the holding of the equine animal is located and has established a studbook in which the equine animal may be entered or registered in accordance with Decision 96/78/EC; or (b) in the case of registered horses referred to in point (e)(ii) of Article 2, with the issuing body referred to in Article 5(1)(b) in accordance with the rules of that issuing body which issued the identification document for the registered horse concerned; or (c) with the competent authority or any of the issuing bodies designated in accordance with this Regulation by the competent authority of the Member State where the holding of the equine animal is located. Article 28 Obligations of issuing bodies as regards the management of identification documents to ensure the continuity of identity during the lifetime of the equine animal The issuing body referred to in Article 27(3) shall: (a) carry out the necessary updates of identification details in the identification document; (b) enter in Part C of Section I of the identification document the required information on the issuing body, which must consist at least of the UELN-compatible number of the database, where it did not initially issue the identification document in accordance with Article 9(1); (c) complete the entries in Section IV of the identification document, where the change of ownership is required by the national legislation or the rules of the issuing body; (d) enter or complete in the database it has established in accordance with Article 38 the records of the identification details contained in the lodged identification document; (e) submit the information to the central database in accordance with Article 39. Article 29 The issuing of duplicate identification documents 1. A duplicate identification document shall be issued by the issuing body referred to in Article 5(1) where: (a) the original identification document is lost, and the identity of the animal can be established, notably through the code transmitted by the transponder or the alternative method of identity verification in accordance with Article 21; or (b) the animal has not been identified within the time limits set out in Article 12, Article 14 or Article 43(2), provided that the covering certificate is available and the biological dam or, in case of embryo transfer, the foster dam, is identified in accordance with this Regulation; or (c) the competent authority has proof that certain identification details in the existing identification document do not match the corresponding equine animal and the provisions in Article 12(3)(a) cannot be applied. 2. In the cases described in paragraph 1, the issuing body referred to in Article 5(1) shall on application by the keeper or at the request of the competent authority: (a) apply to the animal, where necessary, a transponder in accordance with Article 18 or an authorised method of identity verification in accordance with Article 21; (b) issue a duplicate identification document clearly marked as such (duplicate identification document) with a reference to the unique life number recorded in the database of the issuing body which: (i) carried out the first identification of the animal and issued the lost original identification document; or (ii) issues the duplicate identification document for an animal referred to in paragraph 1(b); (c) classify the equine animal in Part II of Section II of the duplicate identification document as not intended for slaughter for human consumption. 3. Details of the duplicate identification document issued in accordance with paragraph 2, shall be entered with a reference to the unique life number in the database, as referred to in Article 38 and forwarded to the central database in accordance with Article 39. 4. Where the lost identification document was issued in accordance with Article 9(1) by an issuing body referred to in Article 5(1) which is no longer in existence, the duplicate identification document shall be issued in accordance with paragraph 2 of this Article by an issuing body referred to in Article 5(1) in the Member State where the holding of the equine animal is located. Article 30 The issuing of duplicate identification documents for equidae imported into the Union By way of derogation from Article 29(2), where the lost original identification document was issued by an issuing body referred to in Article 14(a) in a third country, a new identification document may be issued by that issuing body in the third country, provided that the new identification document is: (a) sent from the issuing body referred to in Article 14(a) to the issuing body referred to in Article 29(2), where it is marked as duplicate identification document, the animal is classified in accordance with Article 29(2)(c) and the information is entered in the database in accordance with Article 29(3); (b) forwarded to the keeper or, where specifically required by law in the Member State where the equine animal is located, to the owner, by the issuing body or competent authority in the Member State where the holding of the equine animal is located. Article 31 Suspension of the status of equidae for slaughter for human consumption 1. By way of derogation from Article 29(2)(c) and Article 30, and except in the case described in Article 43(2), the competent authority may decide to suspend the status of an equine animal as intended for slaughter for human consumption for a period of 6 months where: (a) the keeper can satisfactorily substantiate within 30 days of the declared date of loss of the identification document that the equine animal's status as intended for slaughter for human consumption has not been compromised by any medicinal treatment; (b) the application for the identification is made in accordance with the second indent of Article 1(1) of Decision 96/78/EC during the first year of life but after the maximum permitted period referred to in Article 12(2) of this Regulation has expired. 2. In the case described in paragraph 1, the competent authority shall enter the date of commencement of the 6-month suspension period in the first column of Part III of Section II of the duplicate identification document, and complete the third column thereof. Article 32 The issuing of replacement identification documents 1. A replacement identification document shall be issued by the issuing body referred to in Article 5(1) where: (a) the original identification document is lost, and: (i) the identity of the animal cannot be ascertained; (ii) there is no indication or evidence that for this animal an identification document had been issued previously by an issuing body as referred to in Article 5(1); (b) the animal has not been identified within the time limits set out in Article 12(1) or (2), Article 14 or Article 43(2). 2. In the cases described in paragraph 1, an issuing body as referred to in Article 5(1)(c) responsible for the area where the holding of the equine animal is located shall on application by the keeper or at the request of the competent authority: (a) implant a transponder in the animal in accordance with Article 18 or apply an alternative method of identity verification in accordance with Article 21; (b) issue a replacement identification document clearly marked as such (replacement identification document) with a reference to a newly assigned unique life number corresponding to the record in the database on the issuing of this replacement identification document; (c) classify the equine animal in Part II of Section II of the replacement identification document as not intended for slaughter for human consumption. 3. Details of the replacement identification document issued in accordance with paragraph 2 of this Article, shall be entered by reference to the unique life number in the database as referred to in Article 38 and forwarded to the central database in accordance with Article 39. Article 33 Suspension of the validity for movement purposes of the identification document The official veterinarian shall suspend the validity for movement purposes of the identification document by making an appropriate entry in Section III thereof where an equine animal is kept on or comes from a holding which is: (a) subject to a prohibition order as referred to in Article 4(5) of Directive 2009/156/EC; or (b) situated in a Member State that is not a Member State free of African horse sickness or in a part of the territory of a Member State considered in accordance with Article 5(2) of Directive 2009/156/EC as infected with African horse sickness. CHAPTER VII DEATH OF EQUIDAE AND EQUIDAE INTENDED FOR SLAUGHTER FOR HUMAN CONSUMPTION AND MEDICATION RECORD Article 34 Obligations of the official veterinarian and of the competent authority in the case of slaughter or death of equidae 1. On the slaughter or death of the equine animal, the following measures shall be taken: (a) the transponder shall be protected from subsequent fraudulent use, notably by its recovery, destruction or disposal in situ; (b) the identification document shall be rendered invalid at least by tamper-proof stamping it invalid on all pages or pinching a hole of appropriate diameter, not less than a standard hole puncher, through all pages; (c) with a reference to the equine animal's unique life number either: (i) the identification document shall be destroyed under official supervision at the slaughterhouse where the animal was slaughtered and an attestation shall be communicated to the issuing body, either directly or through the contact point referred to in Article 36(2), informing it on the date of slaughter of the animal at a slaughterhouse and on the date of destruction of the identification document; or (ii) the invalidated identification document shall be returned to the issuing body indicated either in point 11 of Part A of Section I of the identification document or in Part C of that Section, updated in accordance with Article 28(b), either directly or through the contact point referred to in Article 36(2), together with information on the date the animal was slaughtered or killed for disease control purposes. 2. The measures provided for in paragraph 1 shall be carried out by or under the supervision of: (a) the official veterinarian: (i) in the case of slaughter or killing for disease control purposes, in accordance with the second subparagraph of Article 4(4)(a) of Directive 2009/156/EC; or (ii) following slaughter, in accordance with Article 7(3) of Directive 2009/156/EC; or (b) the competent authority defined in Article 3(10) of Regulation (EC) No 1069/2009, in the case of the disposal or processing of a carcass, which was accompanied by the identification document in accordance with national legislation referred to in Article 23(1) of the present Regulation, in: (i) an establishment approved in accordance with point (a) of Article 24(1) of Regulation (EC) No 1069/2009; or (ii) a low-capacity incineration plant referred to in point (a)(iii) of Chapter III of Annex III to Regulation (EU) No 142/2011. 3. Where, as required by paragraph 1(a) of this Article, the transponder cannot be recovered from the body of an equine animal slaughtered for human consumption, the official veterinarian shall declare the meat or the part of the meat containing the transponder unfit for human consumption in accordance with Chapter V(1)(n) of Section II of Annex I to Regulation (EC) No 854/2004. Article 35 Obligation of the keeper and of the issuing body in case of death or loss of the equine animal 1. In all cases of death or loss, including theft, of the equine animal not referred to in Article 34, the keeper shall return the identification document to the appropriate issuing body indicated in Part A of Section I or updated in accordance with Article 28(b) in Part C of Section I of the identification document within 30 days of the death or loss of the equine animal. 2. The issuing body which received information on the death or loss of an equine animal in accordance with Article 34 or paragraph 1 of this Article shall act in accordance with points (d) and (e) of Article 28. Article 36 Obligations of Member States to ensure information flow after the death of an equine animal 1. Member States shall implement procedures to return the invalidated identification documents to the issuing body as provided for in Article 34(1)(c)(ii). 2. Member States may provide a contact point to receive the attestation referred to in Article 34(1)(c)(i) or the identification documents referred to in Article 34(1)(c)(ii) for further distribution to the respective issuing bodies on their territory. That contact point may be a liaison body referred to in Article 35 of Regulation (EC) No 882/2004. 3. Where applicable in accordance with paragraph 2, details of the contact point, which may be incorporated in the central database provided for in Article 39, shall be made available to the other Member States and the public on the website referred to in Article 6(1). Article 37 Equidae intended for slaughter for human consumption and medication record 1. An equine animal shall be deemed to be intended for slaughter for human consumption except where it is, in accordance with this Regulation, irreversibly declared as not so intended in Part II of Section II of the identification document by: (a) the signature of the owner on its own discretion, endorsed by the issuing body; or (b) the signatures of the keeper and of the veterinarian responsible who acts in accordance with Article 10(2) of Directive 2001/82/EC; or (c) the entry made by the issuing body, when issuing a duplicate identification document in accordance with Article 29 or 30 or a replacement identification document in accordance with Article 32. 2. Prior to any treatment in accordance with Article 10(2) of Directive 2001/82/EC or to any treatment by use of a medicinal product authorised in accordance with Article 6(3) of that Directive, the veterinarian responsible as referred to in Article 10(1) of Directive 2001/82/EC shall ascertain the equine animal's status as either: (a) intended for slaughter for human consumption, which shall be the default case; or (b) not intended for slaughter for human consumption as set out in Part II of Section II of the identification document. 3. Where the treatment referred to in paragraph 2 of this Article is not permitted for an equine animal intended for slaughter for human consumption, the veterinarian responsible as referred to in Article 10(1) of Directive 2001/82/EC shall ensure that in accordance with the derogation provided for in Article 10(2) of Directive 2001/82/EC the equine animal concerned is prior to the treatment irreversibly declared as not intended for slaughter for human consumption by: (a) completing and signing Part II of Section II of the identification document; and (b) invalidating Part III of Section II of the identification document in accordance with the instructions provided for in Part III of Section II. 4. After the measures provided for in paragraph 3 have been taken, the keeper of the equine animal shall lodge the identification document with an issuing body in the Member State where the holding of the equine animal is located, or provide the information online where such access to the database is established, within a maximum period of 14 days from the date of signature in Part II of Section II of the identification document. 5. By way of derogation from paragraph 4, a Member State may adopt measures to ensure that the veterinarian responsible notifies the measures carried out in accordance with paragraph 3 within 14 days from the date of the signature in Part II of Section II of the identification document: (a) either directly to the issuing body referred to in paragraph 4 and provides the information necessary for the issuing body to update the database setup in accordance with Article 39; or (b) directly to the central database set up in accordance with Article 39, where it is ensured that the information is incorporated in the database set up in accordance with Article 38 by the issuing body referred to in paragraph 4. 6. Where an equine animal is to be treated under the conditions referred to in Article 10(3) of Directive 2001/82/EC, the veterinarian responsible shall enter in Part III of Section II of the identification document the requisite details of the medicinal product containing substances essential or bringing added clinical benefit for the treatment of equidae listed in Regulation (EC) No 1950/2006. The veterinarian responsible shall enter the date of last administration, as prescribed, of that medicinal product and shall, acting in accordance with Article 11(4) of Directive 2001/82/EC, inform the keeper of the date when the withdrawal period established in accordance with Article 10(3) of that Directive will lapse. CHAPTER VIII RECORDS AND PENALTIES Article 38 Database 1. When issuing the identification document, or registering previously issued identification documents, the issuing body shall record at least the following information concerning the equine animal in its database: (a) the unique life number; (b) the species; (c) the sex; (d) the colour; (e) the date (dd/mm/yyyy) of birth as declared by the keeper referred to in point (i); (f) if applicable, at least the last 15 digits of the code transmitted by the transponder, or the code transmitted by a radio-frequency identification device not complying with the standard ISO 11784 together with information on the required reading system, or the alternative method of identity verification applied in accordance with Article 21; (g) the country of birth as declared by the keeper referred to in point (i); (h) the date of issue and any modification of the identification document; (i) the name and address of the keeper who submitted the application referred to in Article 11(1), 15(1), 29(2) or 32(2) or, where applicable, lodged the identification document as referred to in Article 27(3); (j) the status as registered equidae or equidae for breeding and production; (k) the name of the animal (namely, the birth name and, where applicable, the commercial name), as declared by the keeper referred to in point (i); (l) the known status of the animal as not intended for slaughter for human consumption; (m) the serial number, where such serial number is applied to the identification document referred to in Article 9(1) and (3), and any information concerning new, duplicate or replacement identification documents issued in accordance with Article 12(3), Article 29, Article 30 or Article 32; (n) the country where the holding of the equine animal is located as declared by the keeper referred to in point (i); (o) the notified date of death or loss of the animal as declared by the keeper referred to in point (i) or date of slaughter. 2. The issuing body shall keep the information referred to in paragraph 1 of this Article on record in its database for a period of at least 35 years or a period of at least 2 years from the date of the communication of the equine animal's death in accordance with Article 34. 3. Not later than 15 days from the date of recording the information referred to in paragraph 1 of this Article, the issuing body referred to in that paragraph shall communicate the information referred to in points (a) to (j) and (l) to (o) thereof to the central database established in accordance with Article 39 in the Member State: (a) where the issuing body is approved, recognised or designated or has its headquarters in accordance with Article 5(1); (b) where the equine animal was born. Article 39 Set up of a central database 1. Member States shall set up a central database for the purposes of this Regulation. 2. By way of derogation from paragraph 1, a central database shall not be required in those Member States that have a single database for registered equidae and a single database for equidae for breeding and production, provided that: (a) both databases can effectively communicate with each other and can cooperate with central databases in accordance with Article 40 to update the identification details for equidae changing their status to either registered equidae or equidae for breeding and production; (b) the competent authority has direct access to any of those databases. 3. The Member States shall make the name, address and contact details of their central databases available to the other Member States and the public on the website provided for in Article 6(1). Article 40 Operation and cooperation of central databases 1. Each Member State shall ensure that the issuing bodies referred to in Article 5(1) incorporate the information referred to in point (e) of Article 28 and Article 38(1) relating to equidae identified on its territory in the central database or that the databases of the issuing bodies on its territory are networked with that central database. 2. Member States shall cooperate in the operation of their central databases in accordance with Directive 89/608/EEC and shall ensure that: (a) in accordance with Article 28 of this Regulation, the central database communicates, with a reference to the unique life number, any modification to the identification details referred to in Article 38(1) to the central database of the Member State where the identification document was issued; (b) the competent authorities of other Member States are granted free of charge access to a minimum of information contained in the central database to inquire whether a transponder code, a unique life number or a passport number has been recorded therein. Article 41 Penalties Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. Member States shall notify those provisions to the Commission by 1 January 2016 and shall notify it without delay of subsequent amendments affecting them. CHAPTER IX TRANSITIONAL AND FINAL PROVISIONS Article 42 Repeal Regulation (EC) No 504/2008 is repealed with effect from 1 January 2016. References to the repealed Regulation shall be construed as references to this Regulation. Article 43 Transitional provisions 1. By way of derogation from Article 4(2), the following equidae shall be deemed to be identified in accordance with this Regulation: (a) equidae which were born by 30 June 2009 at the latest, and identified by that date in accordance with Decision 93/623/EEC or 2000/68/EC, provided that the identification documents issued for those equidae: (i) were registered in accordance with Article 21(1) of Regulation (EC) No 504/2008 by 31 December 2009 at the latest; and (ii) contain a Section corresponding to Section IX of the model identification document set out in the Annex to Decision 93/623/EEC, and Part III-A of the identification document is completed where information is entered in Part III-B thereof; (b) equidae which were born by 30 June 2009 at the latest, but not identified by that date in accordance with Decision 93/623/EEC or 2000/68/EC, provided that they were identified in accordance with Regulation (EC) No 504/2008 by 31 December 2009 at the latest; (c) equidae identified in accordance with Regulation (EC) No 504/2008 by 31 December 2015. 2. Equidae which were born in the Union or imported into the Union from a third country after 30 June 2009 and which are not identified in accordance with Regulation (EC) No 504/2008 by 31 December 2015 shall be identified in accordance with Article 29 or 32 of this Regulation, depending on the information on their identity available, and shall be classified in Part II of Section II of the duplicate identification document as not intended for slaughter for human consumption. 3. By way of derogation from Article 13(2), Member States which have granted derogations in accordance with Article 7 of Regulation (EC) No 504/2008 before 1 January 2016 and notified the Commission accordingly before that date, shall not be required to re-notify them to the Commission. 4. Member States that have not established a centralised database as provided for in Article 39 shall set up a central database in accordance with Article 39 and ensure it is operational in accordance with Article 40 by 30 June 2016 at the latest. Article 44 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. However, Article 39 shall apply from 1 July 2016 in those Member States that have not established an operational central database by 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 224, 18.8.1990, p. 55. (2) OJ L 192, 23.7.2010, p. 1. (3) Commission Regulation (EC) No 504/2008 of 6 June 2008 implementing Council Directives 90/426/EEC and 90/427/EEC as regards methods for the identification of equidae (OJ L 149, 7.6.2008, p. 3). (4) Commission Decision 2000/68/EC of 22 December 1999 amending Commission Decision 93/623/EEC and establishing the identification of equidae for breeding and production (OJ L 23, 28.1.2000, p. 72). (5) Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (OJ L 165, 30.4.2004, p. 1). (6) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (7) Commission Decision 93/197/EEC of 5 February 1993 on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production (OJ L 86, 6.4.1993, p. 16). (8) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). (9) Council Regulation (EEC) No 706/73 of 12 March 1973 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products (OJ L 68, 15.3.1973, p. 1). (10) Commission Decision 96/78/EC of 10 January 1996 laying down the criteria for entry and registration of equidae in stud-books for breeding purposes (OJ L 19, 25.1.1996, p. 39). (11) Commission Decision 92/353/EEC of 11 June 1992 laying down the criteria for the approval or recognition of organisations and associations which maintain or establish stud-books for registered equidae (OJ L 192, 11.7.1992, p. 63). (12) Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora (OJ L 384, 31.12.1982, p. 1). (13) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (14) Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (OJ L 157, 10.6.1992, p. 19). (15) Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (OJ L 139, 30.4.2004, p. 206). (16) Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (OJ L 204, 11.8.2000, p. 1). (17) Council Directive 2008/73/EC of 15 July 2008 simplifying procedures of listing and publishing information in the veterinary and zootechnical fields and amending Directives 64/432/EEC, 77/504/EEC, 88/407/EEC, 88/661/EEC, 89/361/EEC, 89/556/EEC, 90/426/EEC, 90/427/EEC, 90/428/EEC, 90/429/EEC, 90/539/EEC, 91/68/EEC, 91/496/EEC, 92/35/EEC, 92/65/EEC, 92/66/EEC, 92/119/EEC, 94/28/EC, 2000/75/EC, Decision 2000/258/EC and Directives 2001/89/EC, 2002/60/EC and 2005/94/EC (OJ L 219, 14.8.2008, p. 40). (18) Commission Decision 2009/712/EC of 18 September 2009 implementing Council Directive 2008/73/EC as regards internet-based information pages containing lists of establishments and laboratories approved by Member States in accordance with Community veterinary and zootechnical legislation (OJ L 247, 19.9.2009, p. 13). (19) Commission Decision 96/510/EC of 18 July 1996 laying down the pedigree and zootechnical certificates for the importation of breeding animals, their semen, ova and embryos (OJ L 210, 20.8.1996, p. 53). (20) Commission Decision 93/623/EEC of 20 October 1993 establishing the identification document (passport) accompanying registered equidae (OJ L 298, 3.12.1993, p. 45). (21) Council Regulation (EC) No 1/2005 of 22 December 2004 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) No 1255/97 (OJ L 3, 5.1.2005, p. 1). (22) Council Directive 98/58/EC of 20 July 1998 concerning the protection of animals kept for farming purposes (OJ L 221, 8.8.1998, p. 23). (23) http://www.cwbc.be/bibliotheque/File/livret_fei_en.pdf (24) http://www.weatherbys.co.uk/sites/default/files/Identification%20of%20Horses%20Booklet.pdf (25) Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra- Community trade in certain live animals and products with a view to the completion of the internal market (OJ L 224, 18.8.1990, p. 29). (26) Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (OJ L 300, 14.11.2009, p. 1). (27) Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (OJ L 54, 26.2.2011, p. 1). (28) Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1). (29) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55). (30) Commission Regulation (EC) No 2076/2005 of 5 December 2005 laying down transitional arrangements for the implementation of Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (OJ L 338, 22.12.2005, p. 83). (31) Council Directive 96/22/EC of 29 April 1996 concerning the prohibition on the use in stockfarming of certain substances having a hormonal or thyrostatic action and of Ã -agonists and repealing Directives 81/602/EEC, 88/146/EEC and 88/299/EEC (OJ L 125, 23.5.1996, p. 3). (32) Regulation (EC) No 470/2009 of the European Parliament and of the Council of 6 May 2009 laying down Community procedures for the establishment of residue limits of pharmacologically active substances in foodstuffs of animal origin, repealing Council Regulation (EEC) No 2377/90 and amending Directive 2001/82/EC of the European Parliament and of the Council and Regulation (EC) No 726/2004 of the European Parliament and of the Council (OJ L 152, 16.6.2009, p. 11). (33) Directive 2001/82/EC of the European Parliament and of the Council of 6 November 2001 on the Community code relating to veterinary medicinal products (OJ L 311, 28.11.2001, p. 1). (34) Commission Regulation (EU) No 37/2010 of 22 December 2009 on pharmacologically active substances and their classification regarding maximum residue limits in foodstuffs of animal origin (OJ L 15, 20.1.2010, p. 1). (35) Commission Regulation (EC) No 1950/2006 of 13 December 2006 establishing, in accordance with Directive 2001/82/EC of the European Parliament and of the Council on the Community code relating to veterinary medicinal products, a list of substances essential for the treatment of equidae and of substances bringing added clinical benefit (OJ L 367, 22.12.2006, p. 33). (36) http://www.ueln.net (37) Council Directive 89/608/EEC of 21 November 1989 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of legislation on veterinary and zootechnical matters (OJ L 351, 2.12.1989, p. 34). (38) Commission Regulation (EU) No 519/2013 of 21 February 2013 adapting certain regulations and decisions in the fields of free movement of goods, freedom of movement for persons, right of establishment and freedom to provide services, company law, competition policy, agriculture, food safety, veterinary and phytosanitary policy, fisheries, transport policy, energy, taxation, statistics, social policy and employment, environment, customs union, external relations, and foreign, security and defence policy, by reason of the accession of Croatia (OJ L 158, 10.6.2013, p. 74). ANNEX I PART 1 The following shall be the content of the identification document provided for in Article 7: DOCUMENT D'IDENTIFICATION DES Ã QUIDÃ S Ces instructions sont rÃ ©digÃ ©es en vue d'assister l'utilisateur et n'entravent pas l'application des rÃ ¨gles Ã ©tablies par le rÃ ¨glement d'execution (UE) 2015/262 de la Commission (*1). I. Le document d'identification doit comporter toutes les instructions nÃ ©cessaires Ã son utilisation ainsi que les coordonnÃ ©es de l'organisme Ã ©metteur en franÃ §ais, en anglais et dans une des langues officielles de l'Ã tat membre ou du pays dans lequel l'organisme Ã ©metteur a son siÃ ¨ge. II. Le document d'identification doit contenir les renseignements suivants: 1. Section I  Identification L'Ã ©quidÃ © doit Ã ªtre identifiÃ © par l'organisme Ã ©metteur. Le numÃ ©ro unique d'identification valable Ã vie doit permettre d'identifier clairement l'Ã ©quidÃ © ainsi que l'organisme Ã ©metteur du document d'identification et doit Ã ªtre compatible avec le systÃ ¨me UELN (numÃ ©ro universel d'identification des Ã ©quidÃ ©s). Dans le signalement figurant Ã la section I, partie A, notamment au point 3, l'utilisation d'abbrÃ ©viations doit Ã ªtre Ã ©vitÃ ©e autant que possible. Ã la section I, partie A, point 5, un champ doit Ã ªtre prÃ ©vu pour insÃ ©rer au moins quinze chiffres du code transmis par le transpondeur. Ã la section I, partie B, le signalement graphique doit Ã ªtre effectuÃ © Ã l'aide d'un stylo Ã bille Ã encre rouge pour les marques et d'un stylo Ã bille Ã encre noire pour les Ã ©pis, ou Ã l'aide de ces mÃ ªmes couleurs s'il est effectuÃ © par voie Ã ©lectronique, selon les lignes directrices fournies par la FÃ ©dÃ ©ration Ã ©questre internationale (FEI) ou par Weatherbys. La section I, partie C, doit servir Ã enregistrer toute modification des donnÃ ©es d'identification. 2. Section II  Administration de mÃ ©dicaments vÃ ©tÃ ©rinaires Les parties I et II ou la partie III de cette section doivent Ã ªtre dÃ »ment complÃ ©tÃ ©es suivant les instructions Ã ©tablies dans cette section. 3. Section III  ValiditÃ © des documents pour les mouvements d'Ã ©quidÃ ©s Les suspensions ou rÃ ©tablissements de la validitÃ © du document conformÃ ©ment Ã l'article 4, paragraphe 4, point (a), deuxiÃ ¨me alinÃ ©a, de la directive 2009/156/CE doivent Ã ªtre consignÃ ©s. 4. Section IV  PropriÃ ©taire Le nom du propriÃ ©taire ou celui de son agent ou reprÃ ©sentant doit Ã ªtre mentionnÃ © si l'organisme Ã ©metteur le requiert. 5. Section V  Certificat d'origine Si l'Ã ©quidÃ © est inscrit ou enregistrÃ © et susceptible d'Ã ªtre inscrit dans un livre gÃ ©nÃ ©alogique tenu par une organisation d'Ã ©levage agrÃ ©Ã ©e ou reconnue, le document d'identification doit indiquer le pedigree de l'Ã ©quidÃ © ainsi que la classe du livre gÃ ©nÃ ©alogique dans laquelle celui-ci est inscrit conformÃ ©ment aux rÃ ¨gles de l'organisation d'Ã ©levage agrÃ ©Ã ©e ou reconnue dÃ ©livrant le document d'identification. 6. Section VI  Enregistrement des contrÃ ´les d'identitÃ © Ã chaque fois que les lois et rÃ ¨glements l'exigent, l'identitÃ © de l'Ã ©quidÃ © doit faire l'objet de contrÃ ´les enregistrÃ ©s par l'autoritÃ © compÃ ©tente, au nom de l'organisme Ã ©metteur, ou par l'organisation gÃ ©rant des chevaux en vue de la compÃ ©tition ou des courses. 7. Section VII  Enregistrement des vaccinations contre la grippe Ã ©quine Toutes les vaccinations contre la grippe Ã ©quine, y compris par administration de vaccins combinÃ ©s, doivent Ã ªtre enregistrÃ ©es Ã la section VII. Ces informations peuvent Ã ªtre fournies moyennant l'apposition d'un autocollant. 8. Section VIII  Enregistrement des vaccinations autres que les vaccinations contre la grippe Ã ©quine Toutes les vaccinations autres que les vaccinations contre la grippe Ã ©quine doivent Ã ªtre enregistrÃ ©es Ã la section VIII. Ces informations peuvent Ã ªtre fournies moyennant l'apposition d'un autocollant. 9. Section IX  Examens de laboratoire Les rÃ ©sultats de tous les examens pratiquÃ ©s pour dÃ ©celer une maladie transmissible doivent Ã ªtre consignÃ ©s. III. Le document d'identification peut contenir les renseignements suivants: 10. Section X  Conditions sanitaires de base (obligatoire pour les Ã ©quidÃ ©s enregistrÃ ©s) Ces conditions ne s'appliquent qu'aux mouvements d'Ã ©quidÃ ©s enregistrÃ ©s qui ont lieu sur le territoire d'un mÃ ªme Ã tat membre. 11. Section XI  ChÃ ¢taignes Cette section est nÃ ©cessaire au respect du modÃ ¨le de document d'identification de la FÃ ©dÃ ©ration Ã ©questre internationale (FEI). IV. Sauf s'il est dÃ ©truit sous surveillance officielle Ã l'abattoir, le document d'identification doit Ã ªtre restituÃ © Ã l'organisme Ã ©metteur en cas de mort, d'Ã ©limination, de perte ou de vol de l'animal, ou si celui-ci est abattu Ã des fins de lutte contre les maladies. IDENTIFICATION DOCUMENT FOR EQUIDAE These instructions are drawn up to assist the user and do not impede on the rules laid down in Commission Implementing Regulation (EU) 2015/262 (*2). I. The identification document must contain all the instructions needed for its use and the details of the issuing body in French, English and one of the official language(s) of the Member State or country where the issuing body has its headquarters. II. The identification document must contain the following information: 1. Section I  Identification The equine animal shall be identified by the issuing body. The unique life number shall clearly identify the equine animal and the issuing body which issued the identification document and shall be compatible with the universal equine life number (UELN). In the narrative in Part A of Section I, in particular in point 3 thereof, abbreviations must be avoided, where possible. In point 5 of Part A of Section I, the space must be provided for at least 15 digits of the transponder code. In Part B of Section I the outline diagram shall be completed using red ball point ink for marks and black ball point ink for whorls, or by use of these colours respectively if completed electronically, taking into account the guidelines provided for by the World Equestrian Federation (FEI) or the Weatherbys. Part C of Section I must be used to record modifications to identification details. 2. Section II  Administration of veterinary medicinal products Parts I and II or Part III of this Section must be duly completed in accordance with the instructions set out in this Section. 3. Section III  Validity of document for movement of equidae Invalidation or revalidation of the identification document in accordance with the second subparagraph of Article 4(4)(a) of Directive 2009/156/EC must be indicated. 4. Section IV  Owner The name of the owner or its agent or representative must be stated where required by the issuing body. 5. Section V  Certificate of origin In the case of equidae entered or registered and eligible for entry in a studbook maintained by an approved or recognised breeding organisation, the identification document shall contain the pedigree and the studbook class in which the equine animal is entered in accordance with the rules of the approved or recognised breeding organisation issuing the identification document. 6. Section VI  Recording of identity checks Whenever laws and regulations require to conduct checks on the identity of the equine animal, those checks should be recorded by the competent authority, on behalf of the issuing body or by the organisation which manages registered horses for competitions or races. 7. Section VII  Record of vaccination against equine influenza All equine influenza vaccinations, including by use of combined vaccines, must be recorded in Section VII. The information may take the form of a sticker. 8. Section VIII  Record of vaccination against other diseases All vaccinations other than those against equine influenza must be recorded in Section VIII. The information may take the form of a sticker. 9. Section IX  Laboratory health tests The results of all tests carried out to detect transmissible diseases must be recorded. III. The identification document may contain the following information: 10. Section X  Basic health conditions (mandatory for registered equidae) These conditions shall apply only for movement of registered equidae on the territory of a Member State. 11. Section XI  Chestnuts This section shall be required for compliance with the model of the identification document of the World Equestrian Federation (FEI). IV. Except where it is destroyed under official supervision at the slaughterhouse, the identification document must be returned to the issuing body after the animal has died, had to be destroyed, was lost or stolen or was slaughtered for disease control purposes. SECTION I Partie A  DonnÃ ©es d'identification Part A  Identification details (1)(a) EspÃ ¨ce/Species: (4) NumÃ ©ro unique d'identification valable Ã vie (15 chiffres)/Unique Life Number: (15 digits):   -   -          (1)(b) Sexe/Sex: (2)(a) Date de naissance/Date of birth: (5) Code du transpondeur (si disponible)/Transponder code (where available):                SystÃ ¨me de lecture (si diffÃ ©rent de ISO 11784)/Reading system (if not ISO 11784): Code-barres (optionnel)/Bar-Code (optional): (2)(b) Pays de naissance/Country of birth: (3) Signalement/Description (3)(a) Robe/Colour: (3)(b) TÃ ªte/Head: (6) MÃ ©thode alternative de vÃ ©rification d'identitÃ © (si applicable)/Alternative method of identity verification (if applicable): (3)(c) Ant. G/Foreleg L: (3)(d) Ant. D/Foreleg R: (7) Informations sur toute autre mÃ ©thode appropriÃ ©e donnant des garanties pour vÃ ©rifier l'identitÃ © de l'animal (groupe sanguin/code ADN) (optionnel)/Information on any other appropriate method providing guarantees to verify the identity of the animal (blood group/DNA code) (optional): (3)(e) Post G/Hindleg L: (3)(f) Post D/Hindleg R: (8) Nom et adresse du destinataire du document/Name and address of person to whom document is issued: (3)(g) Corps/Body: (3)(h) Marques/Markings: (11) Signature de la personne qualifiÃ ©e (nom en lettres capitales)/Signature of qualified person (name in capital letters): Cachet de l'organisme Ã ©metteur ou de l'autoritÃ © compÃ ©tente/stamp of issuing body or competent authority: (9) Date/Date: (10) Lieu/Place: Partie B  Signalement graphique Part B  Outline Diagram TRANSPONDER (14) Ligne supÃ ©rieure des yeux Upper eye level Droit Right Gauche Left (17) Nez Muzzle (16) Encolure Vue infÃ ©rieure Neck Lower view Gauche Left Droit Right (15) AntÃ ©rieurs Vue postÃ ©rieure Fore Rear view (13) CÃ ´tÃ © gauche Left side (12) CÃ ´tÃ © droit Right side (18) PostÃ ©rieurs Vue postÃ ©rieure Hind Rear view Signature et cachet du vÃ ©tÃ ©rinaire ou de la personne qualifiÃ ©e ou de lautoritÃ © compÃ ©tente (nom en lettres capitales)/ Signature and stamp of the veterinarian or qualified person or competent authority (name in capital letters)/ Note for the issuing body [not to be printed in identification document]: Slight variations from this model outline diagram are permitted, provided they were in use before this Regulation entered into force. Partie C  Castration, vÃ ©rification du signalement, enregistrement dans la base de donnÃ ©es Part C  Castration, verification of the description, recording in database Castration/Castration Identification/Identification Date et lieu de la castration/Date and place of castration: Signature et cachet du vÃ ©tÃ ©rinaire/Signature and stamp of veterinarian: VÃ ©rification du signalement/Verification of the description Mentionner/Include: 1. Modifications/Amendments: 2. Adjonctions/Additions: 3. Enregistrement d'un document d'identification dans la base de donnÃ ©es d'un organisme Ã ©metteur autre que celui qui a dÃ ©livrÃ © le document/Registration of an identification document in the database of an issuing body other than the body which issued the original document: Signature de la personne qualifiÃ ©e (nom en lettres capitales)/Signature of qualified person (name in capital letters): Cachet de l'organisme Ã ©metteur ou de l'autoritÃ © compÃ ©tente/stamp of issuing body or competent authority: Date et lieu/Date and place: Note for the issuing body[not to be printed in identification document]: Slight variations from this model are permitted, provided they were in use before this Regulation entered into force. Part C of Section I may be completed in hand writing SECTION II Text of image Administration de mÃ ©dicaments vÃ ©tÃ ©rinaires Administration of veterinary medicinal products NumÃ ©ro unique didentification valable Ã vie: Unique life number: - - Partie I/Part I Date et lieu de dÃ ©livrance de la prÃ ©sente section (1)/Date and place of issue of this Section (1): Organisme Ã ©metteur de la prÃ ©sente section du document didentification (1)/Issuing body for this Section of the identification document (1): Partie II/Part II Remarque/Note: LÃ ©quidÃ © nest pas destinÃ © Ã labattage pour la consommation humaine/The equine animal is not intended for slaughter for human consumption. Par consÃ ©quent, lÃ ©quidÃ © peut recevoir des mÃ ©dicaments vÃ ©tÃ ©rinaires autorisÃ ©s conformÃ ©ment Ã larticle 6, paragraphe 3, de la directive 2001/82/CE ou administrÃ ©s conformÃ ©ment Ã larticle 10, paragraphe 2, de ladite directive./The equine animal may therefore undergo the administration of veterinary medicinal products authorised in accordance with Article 6(3) of Directive 2001/82/EC or administered in accordance with Article 10(2) of that Directive. Je soussignÃ ©, propriÃ ©taire (2)/reprÃ ©sentant du propriÃ ©taire (2)/dÃ ©tenteur (2)/organisme Ã ©metteur (2)/autoritÃ © compÃ ©tente (2), dÃ ©clare que lanimal dÃ ©crit dans le prÃ ©sent document didentification nest pas destinÃ © Ã labattage pour la consommation humaine./I, the undersigned owner (2)/representative of the owner (2)/keeper (2)/issuing body (2)/competent authority (2) declare that the equine animal described in this identification document is not intended for slaughter for human consumption Date et lieu/Date and place: Nom (en lettres capitales) et signature du propriÃ ©taire de lanimal, de son reprÃ ©sentant ou du dÃ ©tenteur de lanimal (2)/Name (in capital letters) and signature of the owner, representative of the owner or keeper of the animal (2): Organisme Ã ©metteur (2) ou autoritÃ © compÃ ©tente (2)/Issuing body (2) or competent authority (2): Nom (en lettres capitales) et signature du vÃ ©tÃ ©rinaire responsable procÃ ©dant conformÃ ©ment Ã larticle 10, paragraphe 2, de la directive 2001/82/CE (2)/Name (in capital letters) and signature of the veterinarian responsible acting in accordance with Article 10(2) of Directive 2001/82/EC (2): Nom (en lettres capitales) et signature de la personne responsable (2)/Name (in capital letters) and signature of the person responsible (2): Text of image Partie III/Part III Remarque/Note: LÃ ©quidÃ © est destinÃ © Ã labattage pour la consommation humaine./The equine animal is intended for slaughter for human consumption. Sans prÃ ©judice du rÃ ¨glement (CE) no 470/2009 ni de la directive 96/22/CE, lÃ ©quidÃ © peut faire lobjet dun traitement mÃ ©dicamenteux conformÃ ©ment Ã larticle 10, paragraphe 3, de la directive 2001/82/CE Ã condition que lÃ ©quidÃ © ainsi traitÃ © ne soit abattu en vue de la consommation humaine quau terme dun temps dattente gÃ ©nÃ ©ral de six mois suivant la date de la derniÃ ¨re administration de substances listÃ ©es conformÃ ©ment Ã larticle 10, paragraphe 3, de ladite directive./Without prejudice to Regulation (EC) No 470/2009 and Directive 96/22/EC, the equine animal may be subject to medical treatment in accordance with Article 10(3) of Directive 2001/82/EC under the condition that the equine animal so treated may only be slaughtered for human consumption after the end of the general withdrawal period of 6 months following the date of last administration of the substances listed in accordance with Article 10(3) of that Directive. ENREGISTREMENT DE LA MÃ DICATION/MEDICATION RECORD Date de la derniÃ ¨re administration, telle que prescrite, conformÃ ©ment Ã larticle 10, paragraphe 3, de la directive 2001/82/CE (2)/Date of last administration, as prescribed, in accordance with Article 10(3) of Directive 2001/82/EC (2) Lieu/Place  Code pays/country code  Code postal/Postal code  Lieu/Place Substance(s) fondamentale(s) incorporÃ ©e(s) dans le mÃ ©dicament vÃ ©tÃ ©rinaire administrÃ © conformÃ ©ment Ã larticle 10, paragraphe 3, de la directive 2001/82/CE, comme mentionnÃ © dans la premiÃ ¨re colonne (2) (3) (4)/ Essential substance(s) incorporated in the veterinary medicinal product administered in accordance with Article 10(3) of Directive 2001/82/EC as mentioned in first column (2) (3) (4) VÃ ©tÃ ©rinaire responsable appliquant et/ou prescrivant le traitement mÃ ©dicamenteux/Veterinarian responsible applying and/or prescribing administration of veterinary medicinal product Nom/Name (5): Adresse/Address (5): Code postal/Postal code (5): Lieu/Place (5): TÃ ©lÃ ©phone/Telephone (6): Signature/Signature ou/or Date de la suspension conformÃ ©ment Ã larticle 31, paragraphe 2, du rÃ ¨glement dexÃ ©cution (UE) 2015/262 (2) (7) (8)/Date of suspension in accordance with Article 31(2) of Implementing Regulation (EU) 2015/262 (2) (7) (8) ou/or Suspension conformÃ ©ment Ã larticle 31, paragraphe 2, du rÃ ¨glement dexÃ ©cution (UE) 2015/262 (2) (7) (8)/Suspension in accordance with Article 31(2) of Implementing Regulation (EU) 2015/262 (2) (7) (8) Text of image ou/or Date dinvalidation conformÃ ©ment Ã larticle 37, paragraphe 3(b), du rÃ ¨glement dexÃ ©cution (UE) 2015/262 (2) (9)/Date of invalidation in accordance with Article 37(3)(b) of Implementing Regulation (EU) 2015/262 (2) (9) [dd/mm/yyyy] ou/or Invalidation conformÃ ©ment Ã larticle 37, paragraphe 3, point (b), du rÃ ¨glement dexÃ ©cution (UE) 2015/262 (2) (9)/Invali-dation in accordance with Article 37(3)(b) of Implementing Regulation (EU) 2015/262 (2) (9) (1) Information Ã ne fournir que si la prÃ ©sente section est dÃ ©livrÃ ©e Ã une autre date que la section I./Information only required if this Section is issued at a different date than Section I. (2) Biffer les mentions inutiles./Delete what is not applicable. (3) Il est indispensable de spÃ ©cifier les substances en se fondant sur la liste de substances Ã ©tablie conformÃ ©ment Ã larticle 10, paragraphe 3, de la directive 2001/82/CE./Specification of substances against list of substances established in accordance with Article 10(3) of Directive 2001/82/EC is compulsory. (4) Les informations relatives Ã dautres mÃ ©dicaments vÃ ©tÃ ©rinaires administrÃ ©s conformÃ ©ment Ã la directive 2001/82/CE sont facultatives./Information on other veterinary medicinal products administered in accordance with Directive 2001/82/EC is optional. (5) Nom, adresse, code postal et lieu (en lettres capitales)./Name, address, postal code and place (in capital letters). (6) NumÃ ©ro de tÃ ©lÃ ©phone selon le modÃ ¨le [+ code pays (code rÃ ©gional) numÃ ©ro]./Telephone in format [+ country code (regional code) number]. (7) En cas de suspension pour une pÃ ©riode de six mois du statut de lÃ ©quidÃ © comme animal destinÃ © Ã labattage pour la consommation humaine conformÃ ©ment Ã larticle 31, paragraphe 2, du rÃ ¨glement dexÃ ©cution (UE) 2015/262, indiquer la date de commencement de la pÃ ©riode de suspension dans la premiÃ ¨re colonne et la mention Article 31, paragraphe 2 dans la troisiÃ ¨me colonne./In the case of a suspension for 6 months of the status of the equine animal as intended for slaughter for human consumption in accordance with Article 31(2) of Implementing Regulation (EU) 2015/262, enter date of beginning of the suspension in first column and the words: Article 31(2) in the third column. (8) Limpression de cette rÃ ©fÃ ©rence nest obligatoire que pour les duplicata de document didentification dÃ ©livrÃ ©s conformÃ ©ment Ã larticle 31 du rÃ ¨glement dexÃ ©cution (UE) 2015/262/The print of this reference is only mandatory for duplicate identification documents issued in accordance with Article 31 of Implementing Regulation (EU) 2015/262. (9) En cas dinvalidation de la partie III de la section II conformÃ ©ment Ã larticle 37, paragraphe 3, point (b), du rÃ ¨glement dexÃ ©cution (UE) 2015/262, indiquer la mention Article 37, paragraphe 3, point (b) dans la troisiÃ ¨me colonne./In the case of invalidation of Part III of Section II in accordance with Article 37(3)(b) of Implementing Regulation (EU) 2015/262 enter the words Article 37(3)(b) SECTION III SUSPENSION/RÃ TABLISSEMENT DE LA VALIDITÃ  DU DOCUMENT D'IDENTIFICATION POUR LES MOUVEMENTS D'Ã QUIDÃ S conformÃ ©ment Ã l'article 4, paragraphe 4, point (a), de la directive 2009/156/CE SUSPENSION/RE-ESTABLISHMENT OF VALIDITY OF THE IDENTIFICATION DOCUMENT FOR MOVEMENT OF EQUIDAE in accordance with Article 4(4)(a) of Directive 2009/156/EC Date Date Lieu Place ValiditÃ © du document Validity of the document Maladie/Disease [insÃ ©rer chiffre comme indiquÃ © ci-dessous/insert figure as mentioned below] Nom (en lettres capitales) et signature du vÃ ©tÃ ©rinaire officiel/Name (in capital letters) and signature of official veterinarian ValiditÃ © suspendue/ Validity suspended ValiditÃ © rÃ ©tablie/ Validity re-established MALADIES Ã DÃ CLARATION OBLIGATOIRE  COMPULSORILY NOTIFIABLE DISEASES 1. Peste Ã ©quine  African horse sickness 5. EncÃ ©phalomyÃ ©lites Ã ©quines (sous toutes leurs formes, y compris l'EEV)  equine encephalomyelitis (all types including VEE) - 2. Stomatite vÃ ©siculeuse  vesicular stomatitis 6. AnÃ ©mie infectieuse des Ã ©quidÃ ©s  equine infectious anaemia 3. Dourine  dourine 7. Rage  rabies 4. Morve  glanders 8. FiÃ ¨vre charbonneuse  anthrax SECTION IV Renseignements relatifs au droit de propriÃ ©tÃ © Details of ownership 1. Pour les compÃ ©titions relevant de la FÃ ©dÃ ©ration Ã ©questre internationale (FEI), la nationalitÃ © du cheval est celle de son propriÃ ©taire. 1. For competition purposes under the auspices of the, FÃ ©dÃ ©ration Ã ©questre internationale (FEI) the nationality of the horse shall be that of its owner. 2. En cas de changement de propriÃ ©taire, le document d'identification doit Ã ªtre immÃ ©diatement dÃ ©posÃ © auprÃ ¨s de 1'organisation, 1'association ou le service officiel 1'ayant dÃ ©livrÃ © avec le nom et l'adresse du nouveau propriÃ ©taire afin de le lui transmettre aprÃ ¨s rÃ ©enregistrement. 2. On change of ownership the identification document must immediately be lodged with the issuing body, organisation, association or official service, giving the name and address of the new owner, for re-registration and forwarding to the new owner. 3. S'il y a plus d'un propriÃ ©taire ou si le cheval appartient Ã ¤ une sociÃ ©tÃ ©, le nom et la nationalitÃ © de la personne responsable du cheval doivent Ã ªtre inscrits dans le document d'identification. Si les propriÃ ©taires sont de nationalitÃ ©s diffÃ ©rentes, ils doivent prÃ ©ciser la nationalitÃ © du cheval. 3. If there is more than one owner or the horse is owned by a company, then the name of the individual responsible for the horse must be entered in the identification document together with his nationality. If the owners are of different nationalities, they have to determine the nationality of the horse. 4. Lorsque la FEI approuve la location d'un cheval par une fÃ ©dÃ ©ration Ã ©questre nationale, les dÃ ©tails de la transaction doivent Ã ªtre enregistrÃ ©s par la fÃ ©dÃ ©ration Ã ©questre nationale concernÃ ©e. 4. When the FEI approves the leasing of a horse by a national equestrian federation, the details of these transactions must be recorded by the national equestrian federation concerned. Date d'enregistrement par l'organisation, 1'association ou le service officiel/Date of registration by the organisation, association, or official service Nom du propriÃ ©taire/Name of owner Adresse du propriÃ ©taire/Address of owner NationalitÃ © du propriÃ ©taire/Nationality of owner Signature du propriÃ ©taire/Signature of owner Cachet de 1'organisation, association ou service officiel et signature/Stamp of the organisation, association or official service and signature Note for the issuing body [not to be printed in identification document]: The text in points 3 and 4 of this Section, or parts thereof, shall only be printed where it is in accordance with the rules of the organisations referred to in Article 2(c) of Directive 2009/156/EC.] SECTION V Certificat d'origine Certificate of Origin (1) Nom/Name: (2) Nom commercial/Commercial name: (3) Race/Breed: (4) Classe dans le livre gÃ ©nÃ ©alogique/Studbook class: (5) PÃ ¨re gÃ ©nÃ ©tique/Genetic sire: (5)(a) Grand-pÃ ¨re/Grandsire: (6) MÃ ¨re gÃ ©nÃ ©tique/Genetic dam: (6)(a) Grand-pÃ ¨re/Grandsire: (7) Lieu de naissance/Place of birth: Remarque/Note: Pedigree (s'il y a lieu sur une page supplÃ ©mentaire)/Pedigree (if appropriate on additional page) (8) Naisseur(s)/Breeder(s): (9) Certificat d'origine validÃ ©/Certificate of origin validatedLe/on: Par/by: (10)(a) Nom de l'organisme Ã ©metteur/Name of the issuing body: (10)(b) Adresse/Address: (10)(c) No de tÃ ©lÃ ©phone/Telephone number: (10)(d) No de tÃ ©lÃ ©copie ou e-mail/Fax-number or e-mail: (10)(e) Cachet/Stamp: (10)(f) Signature: (nom (en lettres capitales) et qualitÃ © du signataire)/Signature: (Name (in capital letters) and capacity of signatory): Note for the issuing body [not to be printed in identification document]: Layout variations from this model are permitted, provided that the required minimum information is ensured. SECTION VI ContrÃ ´les d'identitÃ © de l'Ã ©quidÃ © dÃ ©crit dans le document d'identification L'identitÃ © de l'Ã ©quidÃ © doit Ã ªtre contrÃ ´lÃ ©e chaque fois que les lois et les rÃ ¨gles l'exigent et il doit Ã ªtre certifiÃ © que l'Ã ©quidÃ © prÃ ©sentÃ © est conforme au signalement donnÃ © dans la section I du document d'identification. Control of identification of the equine animal described in the identification document The identity of the equine animal must be checked each time this is required by the law and the rules and it must be certified that the equine animal presented conforms to the description given in Section I of the identification document. Date/Date Ville et pays/Town and country Motif du contrÃ ´le (concours, certificat sanitaire, etc.)/Reason for check (event, health certificate, etc.) Nom (en lettres capitales), qualitÃ © et signature du vÃ ©rificateur de 1'identitÃ ©/Name (in capital letters), capacity and signature of the person verifying the identity SECTION VII Grippe Ã ©quine seulement ou Grippe Ã ©quine dans des vaccins combinÃ ©s Enregistrement des vaccinations Toute vaccination subie par l'Ã ©quidÃ © doit Ã ªtre mentionnÃ ©e dans le tableau ci-dessous de faÃ §on lisible et prÃ ©cise; cette mention doit Ã ªtre suivie du nom et de la signature du vÃ ©tÃ ©rinaire. Equine influenza only or equine influenza using combined vaccines Vaccination record Details of every vaccination which the equine animal has undergone must be entered clearly and in detail, and completed with the name and signature of veterinarian. Date/Date Lieu/Place Pays/Country Vaccin/Vaccine Nom (en lettres capitales) et signature du vÃ ©tÃ ©rinaire/Name (in capital letters) and signature of veterinarian Nom/Name NumÃ ©ro du lot/Batch number Maladie(s)/Disease(s) SECTION VIII Maladies autres que la grippe Ã ©quine Enregistrement des vaccinations Toute vaccination subie par l'Ã ©quidÃ © doit Ã ªtre mentionnÃ ©e dans le tableau ci-dessous de faÃ §on lisible et prÃ ©cise; cette mention doit Ã ªtre suivie du nom et de la signature du vÃ ©tÃ ©rinaire. Diseases other than equine influenza Vaccination record Details of every vaccination which the equine animal has undergone must be entered clearly and in detail, and completed with the name and signature of veterinarian. Date/Date Lieu/Place Pays/Country Vaccin/Vaccine Nom (en lettre capitales) et signature du vÃ ©tÃ ©rinaire/Name (in capital letters) and signature of veterinarian Nom/Name NumÃ ©ro du lot/Batch number Maladie(s)/Disease(s) SECTION IX Examens de laboratoire Le rÃ ©sultat de tout examen effectuÃ © pour une maladie transmissible par un vÃ ©tÃ ©rinaire ou par un laboratoire autorisÃ © par le service vÃ ©tÃ ©rinaire officiel du pays ('laboratoire officiel') doit Ã ªtre reportÃ © clairement et en dÃ ©tail par le vÃ ©tÃ ©rinaire reprÃ ©sentant 1'autoritÃ © qui a demandÃ © l'examen. Laboratory health test The result of every test carried out for a transmissible disease by a veterinarian or by a laboratory authorised by the official veterinary service of the country ('official laboratory') must be entered clearly and in detail by the veterinarian acting on behalf of the authority requesting the test. Date de prÃ ©lÃ ¨vement/Sampling date Maladie transmissible concernÃ ©e/Transmissible disease tested for Nature de l'examen/Type of test RÃ ©sultat de l'examen/Result of test Laboratoire officiel ayant effectuÃ © l'examen/Official laboratory which carried out the test Nom (en lettres capitales) et signature du vÃ ©tÃ ©rinaire/Name (in capital letters) and signature of veterinarian SECTION X Conditions sanitaires de base [article 4, paragraphe 4), point (a), de la directive 2009/156/CE] Ces conditions ne s'appliquent pas Ã l'entrÃ ©e dans l'Union europÃ ©enne Basic health conditions (Article 4(4)(a) of Directive 2009/156/EC) These conditions are not valid to enter the European Union Sauf si la validitÃ © du document d'identification est suspendue pour les mouvements par une mention portÃ ©e Ã la section III ou si un certificat sanitaire distinct est dÃ ©livrÃ © pour des raisons Ã ©pidÃ ©miologiques particuliÃ ¨res, telles que mentionnÃ ©es ci-dessous, l'Ã ©quidÃ © identifiÃ © Ã la section I ne peut Ã ªtre dÃ ©placÃ © sur le territoire d'un Ã tat membre de l'Union europÃ ©enne qu'aux conditions suivantes/Unless the identification document is invalidated for movement purposes by virtue of a valid entry in Section III or a separate health certificate is issued for particular epidemiological reasons as mentioned below, the equine animal identified in Section I shall only be moved on the territory of a Member State of the European Union under the following conditions: (a) il n'est pas destinÃ © Ã l'abattage dans le cadre d'un programme national d'Ã ©radication d'une maladie transmissible/it is not intended for slaughter under a national eradication programme for a transmissible disease; (b) il ne provient pas d'une exploitation faisant l'objet de mesures de restriction pour des motifs de police sanitaire et n'a pas Ã ©tÃ © en contact avec des Ã ©quidÃ ©s d'une telle exploitation/it does not come from a holding subject to restrictions for animal health reasons and has not been in contact with equidae on such a holding; (c) il ne provient pas d'une zone faisant l'objet de mesures de restriction en ce qui concerne la peste Ã ©quine/it does not come from an area subject to restrictions for African horse sickness. Date/Date Lieu/Place Pour des raisons Ã ©pidÃ ©miologiques particuliÃ ¨res, un certificat sanitaire sÃ ©parÃ © accompagne le prÃ ©sent document d'identification/For particular epidemiological reasons, a separate health certificate accompanies this identification document Nom (en lettres capitales) et signature du vÃ ©tÃ ©rinaire officiel/Name (in capital letters) and signature of official veterinarian Oui/Yes Non/No Remarque/Note: Barrer la mention inutile/Delete as appropriate Oui/Yes Non/No Remarque/Note: Barrer la mention inutile/Delete as appropriate Oui/Yes Non/No Remarque/Note: Barrer la mention inutile/Delete as appropriate SECTION XI ChÃ ¢taignes Pour tous les chevaux ne prÃ ©sentant aucune marque et ayant moins de trois Ã ©pis, le contour de chaque chÃ ¢taigne doit Ã ªtre dessinÃ © dans le carrÃ © correspondant. Chestnuts The outline of each chestnut must be drawn in the appropriate square for all horses without markings and with less than three whorls. AntÃ ©rieur droit/Foreleg Right PostÃ ©rieur droit/Hindleg Right AntÃ ©rieur gauche/Foreleg Left PostÃ ©rieur gauche/Hindleg Left PART 2 Additional requirements for the identification document for equidae The identification document shall: (a) be in the format of a printed passport with a paper size not smaller than A5 (210 Ã  148 mm); (b) have a distinct cover (front and back) that provides sufficient protection, which may be embossed with the logo of the issuing body, and may have a pocket at the inside back cover for the insertion of pages containing Sections IV to XI, as appropriate; (c) have at least Sections I to III indivisibly machine-riveted to prevent pages being fraudulently removed or replaced; (d) where serial numbers are applied, have at least Sections I, II and III printed on pages bearing the serial number of the identification document; (e) have at least each page of Sections I to III numbered in the format page number/total number of pages; (f) have Part A of Section I sealed with a transparent adhesive laminate after the required information has been entered, unless Section I of the identification document is printed by the issuing body in a way that prevents alterations after the required information was entered; (g) have the General Instruction provided for in Part 1 printed in the document. (*1) RÃ ¨glement d'exÃ ©cution (UE) 2015/262 de la Commission du 17 fÃ ©vrier 2015 Ã ©tablissant des rÃ ¨gles conformÃ ©ment aux directives 90/427/CEE et 2009/156/CE du Conseil en ce qui concerne les mÃ ©thodes d'identification des Ã ©quidÃ ©s (rÃ ¨glement sur le passeport Ã ©quin) (JO L 59 du 3.3.2015, p. 1). (*2) Commission Implementing Regulation (EU) 2015/262 of 17 February 2015 laying down rules pursuant to Council Directives 90/427/EEC and 2009/156/EC as regards the methods for the identification of equidae (Equine Passport Regulation) (OJ L 59, 3.3.2015, p. 1). ANNEX II Information stored on the smart card The smart card shall contain at least the following: 1. Visible information  issuing body,  unique life number,  name,  sex,  colour,  the last 15 digits of the code transmitted by the transponder (as appropriate),  photograph of the equine animal; 2. Electronic information accessible by use of standard software  at least all compulsory information in Part A of Section I of the identification document. ANNEX III Model of temporary document referred to in Article 24(1) Issuing Body: TEMPORARY DOCUMENT (Article 24(1) of Implementing Regulation (EU) 2015/262) Name of Country: Name and Address of keeper/owner: Unique life number:   -   -          Barcode of Unique life number (where available): Name of animal: Transponder code/eartag:                Sex: Colour: Bar-Code (optional)/eartag: Date of birth: Alternative method for identity verification (if available): Date and place of issuing: Name (in capital letters) and capacity of signatory: Signature: Note for the issuing body [not to be printed in identification document]: Slight variations from this model are permitted.